Case 5:19-cv-05398-JLS Document 22 Filed 03/03/20 Page 1 of 68

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

KETURAH WINTERS and ERIC WINTERS,
husband
and wife,
6018 Cobbs Creek Parkway
Philadelphia, PA 19143
Plaintiffs
v.

AKZO NOBEL SURFACE CHEMISTRY,
LLC a/k/a

AKZO NOBEL, INC., a/k/a AKZO NOBEL
COATINGS,

INC. a/k/a NOURYON SURFACE
CHEMISTRY, LLC

150 Columbia Avenue

Reading, PA 19601

AND

BTX GLOBAL LOGISTICS

561 Main St. #2

Bethlehem, PA 18018

AND

BILL TIMPANO

c/o BTX GLOBAL LOGISTICS

145 Hook Creek Blvd.

Building C-3

Valley Stream, NY 11581

AND

WORLDWIDE FLIGHT SERVICES
Philadelphia International Airport
Cargo City Building C6 2" Floor
Philadelphia, PA 19153

AND

SPRAY-TEK, LLC

3010 Avenue B,

Bethlehem, PA 18017

AND

BDP INTERNATIONAL, INC,

501 Walnut Street, 14° Floor
Philadelphia, PA 19106

AND

HIGH-TECH PACKING & CRATING, INC.
147-16 181° Street,

Jamaica, New York 11413

 

 

Civil Action No.5:19-cv-05398-JLS

FIRST AMENDED COMPLAINT

JURY TRIAL DEMANDED
Case 5:19-cv-05398-JLS Document 22 Filed 03/03/20 Page 2 of 68

 

ABC CORPORATIONS 1-10
AND

JOHN DOES 1-10
Defendants

 

 

FIRST AMENDED COMPLAINT — CIVIL ACTION
JURISDICTION

1. The Complaint in this matter was first filed in the Philadelphia Court of Common
Pleas, Philadelphia County, Pennsylvania.

2. The Jurisdiction of this Court was invoked by Defendant, Worldwide Flight
Services, via their Notice of Removal filed on November 15, 2019.

3. At the time of the Notice of Removal, Plaintiffs’ Complaint named Rose Anne
McGovern-Rimbaut, citizen of Pennsylvania, as a Defendant.

4, Subsequently, Plaintiffs were provided with an Affidavit stating that Rose Anne
McGovern-Rimbaut had no involvement in the subject allegations.

5. Plaintiffs agreed to stipulate to the dismissal of Ms. McGovern-Rimbaut but
reserved the right to remand at a later date, if any when appropriate, subject to the Federal Rules
of Civil Procedure.

PARTIES

6. Plaintiffs, Keturah Winters and Eric Winters, wife and husband, are adult
individuals and citizens of the Commonwealth of Pennsylvania who resides at 6018 Cobbs Creek
Parkway, Philadelphia, PA 19143.

7. Defendant, Akzo Nobel Surface Chemistry, LLC a/k/a Akzo Nobel, Inc., a/k/a
Akzo Nobel Coatings, Inc., (hereinafter referred to as “Akzo”), is a corporation globally based,

which has engaged in business within the County of Philadelphia, Commonwealth of

Pennsylvania, on a regular, repetitive, continuous, and substantial basis, with a principal place of
Case 5:19-cv-05398-JLS Document 22 Filed 03/03/20 Page 3 of 68

business located at the above captioned address.

8. Defendants, John Doe 1-10 / ABC Corporations 1-10 are individuals or corporate
entities who may be involved in any actions relevant to this case which may have been carried
out by sister companies, subsidiaries and/or entities otherwise related to Defendant Akzo were
taken by said sister companies, subsidiaries, and/or otherwise related entities as alter-egos of
Defendant Akzo.

9. Defendants, John Doe 1-10/ ABC Corporations 1-10 are individuals or corporate
entities who may be involved in any actions relevant to this case which may have been carried
out by sister companies, subsidiaries, parent companies, predecessor companies, successor
companies and/or entities otherwise related to Defendant Akzo, whether foreign or domestic,
were carried out at the direction and command of, and under the supervision of Defendant Akzo.

10.‘ The blending of corporate personnel and responsibilities, as well as financial and
other resources enables the “piercing of the corporate veil” to hold Defendant Akzo fully liable
for the actions of any such sister companies, subsidiaries or otherwise related entities including
but not limited to those in Paragraphs three (3) and Four (4) above.

Al. Defendant, BTX Global Logistics (hereinafter referred to as “BTX”) is a
corporation globally based, which has engaged in business within the County of Philadelphia,
Commonwealth of Pennsylvania, on a regular, repetitive, continuous, and substantial basis, with
a principal place of business located at the above captioned address.

12. Defendant, Bill Timpano, (hereinafter referred to as “Timpano”), is an adult
individual who at all times relevant herein was employed by Defendant BTX at the above
captioned address and was engaged in the business of Defendant BTX on a regular, repetitive,

continuous and substantial basis within the County of Philadelphia, Commonwealth of
Case 5:19-cv-05398-JLS Document 22 Filed 03/03/20 Page 4 of 68

Pennsylvania.

13. Defendants, John Doe 1-10 / ABC Corporations 1-10 are individuals or corporate
entities who may be involved in any actions relevant to this case which may have been carried
out by sister companies, subsidiaries and/or entities otherwise related to Defendant BTX were
taken by said sister companies, subsidiaries, and/or otherwise related entities as alter-egos of
Defendant BTX.

14. Defendants, John Doe 1-10 /ABC Corporations 1-10 are individuals or corporate
entities who may be involved in any actions relevant to this case which may have been carried
out by sister companies, subsidiaries, parent companies, predecessor companies, successor
companies and/or entities otherwise related to Defendant BTX, whether foreign or domestic,
were carried out at the direction and command of, and under the supervision of, Defendant BTX.

15. The blending of corporate personnel and responsibilities, as well as, financial and
other resources enables the “piercing of the corporate veil” to hold Defendant BTX fully liable
for the actions of any such sister companies, subsidiaries or otherwise related entities including
but not limited to those described in paragraphs eight (8) and nine (9).

16. Defendant, Worldwide Flight Services (hereinafter referred to as “Worldwide”) is
a corporation, existing under and by virtue of the laws of the Commonwealth of Pennsylvania,
which at all times relevant hereto owned, operated, maintained, and engaged in business within
the County of Philadelphia, Commonwealth of Pennsylvania, on a regular, systematic,
continuous and substantial basis, with a principal place of business located at the above
captioned address.

17. Defendant, Spray-Tek, Inc. (hereinafter referred to as “Spray-Tek’”), is a

corporation, existing under and by virtue of the laws of the Commonwealth of Pennsylvania,
Case 5:19-cv-05398-JLS Document 22 Filed 03/03/20 Page 5 of 68

which at all times relevant hereto owned, operated, maintained, and engaged in business within
the County of Philadelphia, Commonwealth of Pennsylvania, on a regular, systematic,
continuous and substantial basis, with a principal place of business located at the above
captioned address.

18. Defendant, BDP International, Inc. (hereinafter referred to as “BDP”), is a
corporation, existing under and by virtue of the laws of the Commonwealth of Pennsylvania,
which at all times relevant hereto owned, operated, maintained, and engaged in business within
the County of Philadelphia, Commonwealth of Pennsylvania, on a regular, systematic,
continuous and substantial basis, with a principal place of business located at the above
captioned address.

19. Defendant, Hi-Tech Packing & Crating, Inc. (hereinafter referred to as “Hi-
Tech”), is a corporation, existing under and by virtue of the laws of the Commonwealth of
Pennsylvania, which at all times relevant hereto owned, operated, maintained, and engaged in
business within the County of Philadelphia, Commonwealth of Pennsylvania, on a regular,
systematic, continuous and substantial basis, with a principal place of business located at the
above captioned address.

20. Defendants, John Doe 1-10 / ABC Corporations 1-10 are individuals or corporate
entities who may be involved in any actions relevant to this case which may have been carried
out by sister companies, subsidiaries and/or entities otherwise related to Defendant Worldwide
were taken by said sister companies, subsidiaries, and/or otherwise related entities as alter-egos
of Defendant Worldwide.

21. Defendants, John Doe 1-10/ ABC Corporation 1-10 are individuals or corporate

entities who may be involved in any actions relevant to this case which may have been carried
Case 5:19-cv-05398-JLS Document 22 Filed 03/03/20 Page 6 of 68

out by sister companies, subsidiaries, parent companies, predecessor companies, successor
companies and/or entities otherwise related to Defendant Worldwide, whether foreign or
domestic, were carried out at the direction and command of, and under the supervision of,
Defendant Worldwide.

22. The blending of corporate personnel and responsibilities, as well as, financial and
other resources enables the “piercing of the corporate veil” to hold Defendant Worldwide fully
liable for the actions of any such sister companies, subsidiaries or otherwise related entities
including but not limited to those described in Paragraphs thirteen (13) and fourteen (14) above.

23. Defendants, John Doe 1-10/ ABC Corporations 1-10 are entities who were
involved in the manufacturing, loading, shipping, transporting, packaging, delivering, inspecting,
handling and possessing of the subject chemical known as Alcosphere Lavender Meadows.

24. Defendants, John Doe 1-10/ ABC Corporations 1-10 are entities who were
involved in the manufacturing, inspecting, transporting, loading, shipping, transporting,
packaging, delivering the subject fiber drum containers more fully described herein.

25. Pursuant to Pa. R.Civ.P. 2005, Defendants, John Doe 1-10/ ABC Corporations 1-
10 are John Doe/ABC Corporations designated fictitious names and are added to this action
because their actual names and/or identities are unknown despite a reasonable and diligent
search.

26. ‘Plaintiff reserves the right to amend this Complaint and name said unknown
persons and/or entities as aforementioned as additional defendants pursuant to Pennsylvania

Rules of Civil Procedure 2005 and 1033.

BACKGROUND

27, On or about March 24, 2018, at or about 6:00 PM, Plaintiff, Keturah Winters, was
Case 5:19-cv-05398-JLS Document 22 Filed 03/03/20 Page 7 of 68

employed by American Airlines as a Fleet Service Agent and was working in the course and
scope of her employment at the Philadelphia International Airport located in Philadelphia, PA,
directly adjacent to an aircraft which was being loaded with fiber drum containers which
contained a highly toxic, ultrahazardous, and abnormally dangerous chemical, in powder form,
known as Alcosphere Lavender Meadows.

28. | The exposure to, inhaling of and/or the ingesting of the aforesaid highly toxic,
ultrahazardous, and abnormally dangerous chemical was known to cause serious injuries to
persons exposed thereto.

29. On the aforesaid date, time, and place, the aforesaid Alcosphere Lavender
Meadows was packaged for shipment in unsafe fiber drum containers without proper liners.

30. On the aforesaid date, time, and place, the aforesaid drums were placed on a pallet
being ostensibly secured to be loaded onto the aforesaid aircraft.

31. As the aforesaid drums were being loaded, one of the fiber drums which was
improperly secured on a pallet made contact with a “pull-in-hook roller” which was attached to
the aircraft and as a result, punctured the said fiber drum.

32. As a result of the aforesaid improper securement, use of improper containers
without adequate liners and the subsequent puncture, the highly toxic, ultrahazardous, and
abnormally dangerous powdered chemical contents of the drum were caused to be expelled and
permeated the vicinity of the aircraft where the Plaintiff, Keturah Winters was situated causing
Plaintiff to be exposed to the same.

33. Asa result of her exposure to and the ingesting and inhaling of the aforesaid
highly toxic, ultrahazardous, and abnormally dangerous chemical, Plaintiff, Keturah Winters was

caused to sustain the serious personal injuries and other damages which are hereinafter set forth
Case 5:19-cv-05398-JLS Document 22 Filed 03/03/20 Page 8 of 68

in detail.

DEFENDANTS’ INVOLVEMENT

34, On or about March 24, 2018, and for a long time prior thereto, Defendant, Akzo
was a leading global paints and coatings company and a major producer, manufacturer, storer
and loader of specialty chemicals which are ultrahazardous, dangerous and highly toxic.

35. On or about March 24, 2018, Defendant, Akzo was the manufacturer, seller,
shipper, possessor and transporter of the aforesaid highly toxic, ultrahazardous, abnormally
dangerous chemical, as well as the aforesaid fiber drum containers housing said chemicals.

36. Defendant, Akzo was responsible for the placing of said highly toxic,
ultrahazardous, abnormally dangerous chemical in containers which were safe and secure for
use, handling and transportation to their ultimate destination, including the County of
Philadelphia, Pennsylvania.

37. Likewise, Defendant, Spray-Tek, was the manufacturer, seller, shipper, possessor
and transporter of the aforesaid highly toxic, ultrahazardous, abnormally dangerous chemical, as
well as the aforesaid fiber drum containers housing said chemicals.

38. The aforesaid fiber drum containers, being loaded onto the aforesaid aircraft, were
defective, unsafe and abnormally dangerous for the containment and transfer of highly toxic,
hazardous and dangerous chemicals in that they were constructed of fiber materials which were
too thin and porous and otherwise damaged and which would and did allow the escape of the
aforesaid chemicals.

39. On or about March 24, 2018, Defendant, Akzo carried on an abnormally
dangerous activity by manufacturing, possessing, selling, shipping, using, packaging and

facilitating the transportation of the aforesaid fiber drums and chemicals for profit.
Case 5:19-cv-05398-JLS Document 22 Filed 03/03/20 Page 9 of 68

40. Likewise, Defendant, Spray-Tek, carried on an abnormally dangerous activity by
manufacturing, possessing, selling, shipping, using, packaging and facilitating the transportation
of the aforesaid fiber drums and chemicals for profit.

41. The above incident and the serious personal injuries and other damages sustained
by Plaintiff, Keturah Winters, were directly and proximately caused by the neglect, careless and
reckless conduct of Defendant, Akzo.

42. | The above incident and the serious personal injuries and other damages sustained
by Plaintiff, Keturah Winters, were directly and proximately caused by the neglect, careless and
reckless conduct of Defendant, Spray-Tek.

43. On or about March 24, 2018, and for a long time prior thereto, Defendant, BDP,
was a logistics and transportation provider engaging in packaging, shipping, handling, use and
delivering of freight and cargo, including, but not limited to, the transfer of cargo containing
ultrahazardous, abnormally dangerous and toxic chemicals to various locations including the
County of Philadelphia, Pennsylvania.

44. Onor about March 24, 2018, Defendant BDP retrieved the aforementioned highly
toxic, hazardous and dangerous chemicals and prepared and packaged the cargo for international
airfreight.

45. Defendant, BDP, carried on an abnormally dangerous activity by possessing,
selling, shipping, using, consulting, packaging and facilitating the transportation of the aforesaid
fiber drums and chemicals for profit.

46. The above incident and the serious personal injuries and other damages sustained
by Plaintiff, Keturah Winters, were directly and proximately caused by the neglect, careless and

reckless conduct of Defendant, BDP.
Case 5:19-cv-05398-JLS Document 22 Filed 03/03/20 Page 10 of 68

47, On or about March 24, 2018, and for a long time prior thereto, Defendant, Hi-
Tech, engaged in the business of packaging, consulting, shipping, possessing, and delivering of
freight and cargo, including, but not limited to, the transfer of cargo containing ultrahazardous,
abnormally dangerous and toxic chemicals to various locations including the County of
Philadelphia, Pennsylvania.

48, On or about March 24, 2018, Defendant Hi-Tech received the aforementioned
highly toxic, hazardous and dangerous chemicals and prepared and packaged the cargo for
international airfreight.

49. Defendant, Hi-Tech, carried on an abnormally dangerous activity by possessing,
selling, shipping, using, consulting, packaging and facilitating the transportation of the aforesaid
fiber drums and chemicals for profit.

50. The above incident and the serious personal injuries and other damages sustained
by Plaintiff, Keturah Winters, were directly and proximately caused by the neglect, careless and
reckless conduct of Defendant, Hi-Tech.

51. On or about March 24, 2018, and for a long time prior thereto, Defendant, BTX,
had a national and international network of locations, air and ground series for the shipping,
handling, use and delivering of freight and cargo, including, but not limited to, the transfer of
cargo containing ultrahazardous, abnormally dangerous and toxic chemicals to various locations
including the County of Philadelphia, Pennsylvania.

52. On or about March 24, 2018 and prior thereto, Defendant, BTX, pursuant to
contract, handled and shipped the aforesaid defective, unsafe and abnormally dangerous fiber
drum containers containing the aforesaid highly toxic, ultrahazardous and abnormally dangerous

chemical to the Philadelphia International Airport.
Case 5:19-cv-05398-JLS Document 22 Filed 03/03/20 Page 11 of 68

53. Prior to said shipment, Defendant, BTX, was responsible for inspecting the
aforesaid fiber drum containers and to ensure that they were safely constructed and could safely
be transported, loaded and delivered without being punctured, thereby allowing the escape of
their highly toxic, ultrahazardous and abnormally dangerous chemical.

54. On or about March 24, 2018, the above described actions by Defendant, BTX,
constituted an abnormally dangerous activity for profit.

55. The above incident and the serious personal injuries and other damages sustained
by Plaintiff, Keturah Winters, were directly and proximately caused by the neglect, careless and
reckless conduct of Defendant, BTX.

56. At all times relevant herein, and for a long time prior thereto, Defendant, Timpano
was tasked by Defendant, BTX at its Valley Stream, NY facility to inspect, supervise and
approve of the handling and transportation of the ultrahazardous, abnormally dangerous and
toxic chemical set forth above to the Philadelphia International Airport.

57. It was the further duty of Defendant, Timpano, on behalf of Defendant BTX to
inspect and approve of the drum containers housing the aforesaid ultrahazardous, abnormally
dangerous and toxic chemical to ensure that said drum containers were safely constructed and
could be transported without danger or risk of being punctured or broken thereby causing the
ultrahazardous, abnormally dangerous and toxic chemical contents of the aforesaid containers to
escape and endanger persons who may be in the vicinity of said occurrence, such as the Plaintiff
herein.

58. On or about March 24, 2018, Defendant, Timpano, did inspect, supervise and
approve of the shipment of the aforesaid defective, unsafe and abnormally dangerous fiber drum

containers containing the aforesaid highly toxic, ultrahazardous and abnormally dangerous
Case 5:19-cv-05398-JLS Document 22 Filed 03/03/20 Page 12 of 68

chemical.

59. On March 24, 2018, Defendant, Timpano, on behalf of Defendant, BTX, executed
an Air Way bill for the shipping and delivering by air of the aforesaid defective, unsafe and
abnormally dangerous fiber drum containers which specifically included the following language:
“Dangerous Goods as per attached DGD” “Nine (9) pieces dangerous goods”.

60. Above Defendant Timpano’s signature on the Air Way Bill, the following
language was included: “Shipper certifies that the particulars on the face hereof are correct and
that insofar as any part of the consignment contains dangerous goods, such part is properly
described by name and is in proper condition for carriage by air according to the applicable
Dangerous Goods Regulations”.

61. The Air Way bill contained the following language: “Shipper [BTX] agrees that
the shipment may be carried via intermediate stopping places which carrier deems
appropriate...”

62. On or about March 24, 2018, the above described actions by Defendant, Timpano,
constituted an abnormally dangerous activity for profit.

63. The above incident and the serious personal injuries and other damages sustained
by Plaintiff, Keturah Winters, were directly and proximately caused by the neglect, careless and
reckless conduct by Defendant, Timpano.

64. On or about March 24, 2018, and for a long time prior thereto, Defendant,
Worldwide was one of the world's leading ground handling organizations, carrying on
abnormally dangerous activities, including but not limited to providing high quality cargo,
passenger, premium, ramp, baggage and technical services involving ultrahazardous, abnormally

dangerous and toxic chemicals across a network spanning over 198 locations in more than 22
Case 5:19-cv-05398-JLS Document 22 Filed 03/03/20 Page 13 of 68

countries on five (5) continents including the County of Philadelphia, Commonwealth of
Pennsylvania.

65. On or about March 24, 2018, Defendant, Worldwide had contracted to inspect,
transport, prepare for loading and load the aforesaid defective, unsafe and abnormally dangerous
drums containing the aforesaid highly toxic, ultrahazardous, and abnormally dangerous chemical
onto a pallet which could then allow said drums to be loaded into the cargo compartment of the
aforesaid aircraft.

66. On the aforesaid date, in order to safely secure the aforesaid defective, unsafe and
abnormally dangerous drums onto the aforesaid pallet, Defendant, Worldwide, failed to secure
the drums with stretch wrap and bands to ensure that the drums on the pallet, which weighed
approximately 5700 pounds, would not shift.

67. At the above time and place, while the pallet containing the aforesaid defective,
unsafe and dangerous fiber drums were being loaded onto the aircraft, the said fiber drum
containers shifted and one of the improperly secured drums was punctured by an object attached
to the entranceway of the aircraft.

68. The shifting of the aforesaid defective, unsafe and dangerous fiber drums was
caused by the negligent, improper, reckless and unsafe loading and securing of said drums onto
the pallet by Defendant Worldwide.

69, On or about March 24, 2018, the above described actions by Defendant,
Worldwide, constituted an abnormally dangerous activity for profit.

70. The above incident and the serious personal injuries and other damages sustained
by Plaintiff, Keturah Winters, were directly and proximately caused by the neglect, careless and

reckless conduct by Defendant, Worldwide.
Case 5:19-cv-05398-JLS Document 22 Filed 03/03/20 Page 14 of 68

COUNT I - KETURAH WINTERS v. DEFENDANT, AKZO

NEGLIGENCE, CARELESSNESS AND RECKLESSNESS OF DEFENDANT, AKZO

71,

All of the above allegations are incorporated herein by reference and made a part

hereof as if set forth in full.

72.

The negligence, carelessness, and recklessness of Defendant, Akzo, including its

agents, servants and/or employees, consisted of the following in addition to the allegations set

forth above:

Constructing, handling, using and facilitating the transportation of said drum
constructed of fiber materials which Defendant, Akzo, knew or should have
known were defective, unsafe and dangerous when containing the aforesaid
ultrahazardous, abnormally dangerous and toxic chemical;

Constructing, using and transporting said drum constructed of fiber materials
when Defendant, Akzo, knew or should have known that the fiber materials used
in the construction of said drum could be easily punctured which would allow the
escape of the ultrahazardous, abnormally dangerous and highly toxic chemical
contents;

Defendant, Akzo knew or should have known that the said drum containing the
aforesaid toxic, abnormally dangerous and ultrahazardous chemical was defective,
unsafe and improper in that the walls of the container drum were too thin and
porous so that it could be easily punctured and lead to the expulsion of its
aforesaid contents;

Packing or permitting the packing of ultrahazardous, abnormally dangerous and
Case 5:19-cv-05398-JLS Document 22 Filed 03/03/20 Page 15 of 68

toxic chemical into the said drum;

e. Transporting, permitting and facilitating the transfer of the said drum when
Defendant, Akzo, knew or should have known that the fiber materials used in the
construction of said drum could be easily punctured which would allow escape of
its contents consisting of the ultrahazardous, abnormally dangerous and toxic
chemicals;

f. Failure to inspect the condition and safety of said drum prior to its transportation;

g. Failing to properly place, inspect, maintain, repair or reconstruct the drums in
order to prevent the possibility of any puncture to said drums and the release of
their toxic, hazardous and abnormally dangerous chemicals;

h. Failing to safely handle and transport said drum when Defendant, Akzo, knew or
should have known of the dangerous and harmful effects of the contents of said
drum should it be punctured and expel the said toxic, ultrahazardous, and
abnormally dangerous chemicals;

i. Failing to properly train and instruct its employees in the use of proper materials
in the construction of said drums which would be safe for the use, handling and
transportation of ultrahazardous, abnormally dangerous and toxic chemicals;

j. Allowed and permitted its manufacturer or employees to use thin and porous fiber
material in the construction of said drums containing ultrahazardous, abnormally
dangerous and toxic chemicals when Defendant, Akzo, knew or should have
known of the unacceptable and great risk of said drums being punctured as a
result of its defective and unsafe construction;

k. Failing to properly label the said defective and unsafe drums of the great dangers
Case 5:19-cv-05398-JLS Document 22 Filed 03/03/20 Page 16 of 68

of puncture, especially when their contents contained ultrahazardous, abnormally
dangerous and toxic chemicals;

1. Failing to notify the subsequent users, handlers and transporters of said defective
drums of the danger of puncture which would cause the escape of its
ultrahazardous, abnormally dangerous and toxic chemicals;

m. Failing to properly notify and warn the subsequent users, handlers and
transporters of said defective drums of the harmful and dangerous risks and
consequences to persons who might be exposed to, inhale or ingest the
ultrahazardous, abnormally dangerous and toxic chemicals should the drums be
punctured;

n. Failing to properly document, warn, and advise those persons who may be in the
nearby vicinity of said defective drums of the dangerous risk or possibility of the
puncture of said drums which would allow the expulsion of the contents thereof;

o. Failing to conform to the Dangerous Goods Regulations set forth by the
International Air Transport Association (IATA) rules and regulations;

p. Failing to comply with all relevant Federal, State and International codes, laws,
rules, regulations and industry standards which are relevant to this matter; and

q. Failing to exercise reasonable care in the use, construction, packaging, labeling,
handling, transport, securing, and loading of the said drum containing the toxic,
ultrahazardous, and abnormally dangerous chemicals.

73. By reason of the careless, negligent and reckless conduct of Defendant, Akzo,
Plaintiff, Keturah Winters was caused to sustain serious and permanent personal injuries

including, but not limited to: respiratory distress, acute asthma exacerbation, dyspnea, mucosal
Case 5:19-cv-05398-JLS Document 22 Filed 03/03/20 Page 17 of 68

edema, chronic rhinitis, Reactive Airways Dysfunction Syndrome (RADS) secondary to toxic
exposure, mental and emotional distress and other body parts; an anxiety reaction and shock to
her nerves and nervous system; and other neurological, psychological and respiratory injuries,
the full extent of which is yet to be determined. All of the preceding may and probably will be
permanent in nature and will continue into the indefinite future.

74, By reason of the aforesaid incident, Plaintiff, Keturah Winters, has been and will
in the future be hindered and prevented from attending to her usual and daily occupational
duties and activities, which has resulted in and will continue to result in a loss of earnings and
earning power and other damages, all of which is to her great financial detriment and loss.

75, As a result of the aforesaid incident, Plaintiff, Keturah Winters, has lost the ability
to enjoy life to the fullest degree and has been prevented and will in the future be prevented
from pursuing her normal and daily duties and activities of life, all of which is to her great
financial loss and detriment.

76. As a result of the aforesaid incident, Plaintiff, Keturah Winters, has incurred
various medical and other related expenses and will be obliged for an indefinite period of time
in the future to continue to expend monies and incur further obligations for her medical care and
treatment and other related expenses.

77. As aresult of the conduct of Defendants, Plaintiff, Keturah Winters, has sustained
and makes claims for extreme pain, suffering, loss of physical function, permanent physical,
mental and psychological injuries, humiliation and embarrassment, loss of life’s pleasures, and
any and all other damages to which she is entitled under the laws of the Commonwealth of

Pennsylvania.
Case 5:19-cv-05398-JLS Document 22 Filed 03/03/20 Page 18 of 68

WHEREFORE, Plaintiffs, Keturah Winters and Eric Winters, demand judgment against
Defendant, Akzo, and all other Defendants, jointly and severally, in an amount in excess of Fifty
Thousand Dollars ($50,000.00) in compensatory and punitive damages, plus damages pursuant

to Pa. R.C.P. 238, interest and costs, and brings this action to recover the same.

COUNT II- KETURAH WINTERS V. DEFENDANT, AKZO
STRICT LIABILITY OF DEFENDANT, AKZO

78. All of the above allegations are incorporated herein by reference and made a part
hereof as if set forth in full.

79. As a result of its abnormally dangerous activity set forth in all of Plaintiffs ©
preceding allegations herein, Defendant, Akzo is strictly liable to Plaintiff Keturah Winters
under the Restatement of Torts (Second) including, but not limited to Sections 519 and 520 as
follows:

a. Defendant, Akzo is engaged in the business of production, manufacturing, using,
handling, transporting, selling, transferring, distributing, and loading of a
chemical known as Alcosphere Lavender Meadows, a chemical which is toxic,
ultrahazardous and abnormally dangerous;

b. The drum set forth above which was punctured and contained the chemical
known as Alcosphere Lavender Meadows was constructed, manufactured, used
and transported by Defendant, Akzo;

c. The drum and its contents set forth above were marketed and placed in the general
stream of commerce by the Akzo;

d. The drum and its contents set forth above was expected and intended to reach its

users without substantial change in the condition in which it was received,
Case 5:19-cv-05398-JLS Document 22 Filed 03/03/20 Page 19 of 68

transported, and secured;

e. The danger of puncture to the said drum containing the toxic, ultrahazardous, and
abnormally dangerous chemical Alcosphere Lavender Meadows during its
transport and loading onto aircraft was foreseeable;

f. Defendant, Akzo failed to properly document and label the toxic, ultrahazardous,
and abnormally dangerous contents of the said drum which was being transported;

g. Defendant, Akzo failed to undertake proper precautions to safely transport said
drum;

h. Defendant, Akzo knew or should have known that the drum containing the
aforesaid toxic and ultrahazardous chemical was unsafe and improper in that the
walls of the said container drum were too thin and porous so that it could be easily
punctured and lead to the expulsion of the aforesaid contents;

i. Defendant, Akzo knew or should have known that the said drums it manufactured
or used would be transported, secured, and loaded onto pallets, and that said
drums were unsafely and defectively built being composed of faulty materials
which could easily be punctured and lead to the expulsion of the toxic,
ultrahazardous, and abnormally dangerous chemicals contained therein;

j. Defendant, Akzo, failed to train and instruct its employees in the manufacture
and/or use of safe and proper materials in the construction of said drums
containing toxic, ultrahazardous, and abnormally dangerous chemicals in order to
prevent any punctures which would allow the expelling of said contents;

k. Defendant, Akzo, failed to notify the subsequent users, handlers and transporters

of said drums of the danger of puncture which would cause the escape of its
Case 5:19-cv-05398-JLS Document 22 Filed 03/03/20 Page 20 of 68

ultrahazardous, abnormally dangerous and toxic chemicals;

1. Defendant, Akzo, failed to properly document, warn and advise those persons
who may be in the nearby vicinity of said drums, including Plaintiff Keturah
Winters, of the dangerous risk or possibility of the puncture of said drums which
would allow the expulsion of the contents thereof;

m. Defendant, Akzo knew or should have known of the existence of a high degree of
risk of harm to persons such as Plaintiff, Keturah Winters, as a result of its
activity herein;

n. Defendant, Akzo, knew or should have known that the harm to Plaintiff, Keturah
Winters, would be great;

o. Defendant, Akzo, knew or should have known the risk of puncture to the said
drum and the danger of its aforesaid activity in the manufacture, possession, use,
handling and transportation of said drum;

p. The value to the community of the chemical described herein which is a
surfactant (a fragrant and/or powder which goes into paint) is greatly outweighed
by its dangerous attributes; and

q. Failing to comply with all relevant Federal, State and International codes, laws,
rules, regulations and industry standards which are relevant to this matter.

80. The drum and its contents set forth above were in defective condition as: (1) the
danger contained therein is unknowable and unacceptable to the average or ordinary consumer;
and/or (2) a reasonable person would conclude that the probability and seriousness of the harm
caused by the product outweigh the burden or costs of taking precautions.

81. As a result of the foregoing, Defendant, Akzo, is strictly liable to the Plaintiff.
Case 5:19-cv-05398-JLS Document 22 Filed 03/03/20 Page 21 of 68

82. By reason of said Defendant Akzo’s reckless conduct and its willful and
intentional failure to conform to its obligations and duties under the Restatement of the Law of
Torts (second), including, but not limited to Section 519 and 520, as aforesaid, Plaintiff, Keturah
Winters, was caused to sustain the serious and permanent disabling personal injuries and other
damages previously described.

83. Defendant, Akzo, by engaging in the aforesaid abnormally dangerous, hazardous
and/or ultrahazardous activities is strictly liable to plaintiff, Keturah Winters without regard to its
negligent, reckless or willful conduct for all damages and injuries sustained by said Plaintiff,

even if it had exercised the utmost care to prevent the harm.

WHEREFORE, Plaintiffs, Keturah Winters and Eric Winters, demand judgment against
Defendant, Akzo and all other Defendants, jointly and severally, in an amount in excess of Fifty
Thousand Dollars ($50,000.00) in compensatory and punitive damages, plus damages pursuant

to Pa.R.C.P. 238, interest and costs, and brings this action to recover the same.

COUNT III - KETURAH WINTERS v. DEFENDANT, BTX
NEGLIGENCE, CARELESSNESS AND RECKLESSNESS OF DEFENDANT, BTX

84. All of the above allegations are incorporated herein by reference and made a part
hereof as if set forth in full.

85, The negligence, carelessness, and recklessness of Defendant, BTX, directly and
by and through its agents, servants and/or employees, consisted of the following in addition to
the allegations set forth above:

a. Failure to inspect the condition and safety of said drum prior to its transportation;
b. Transporting, permitting and facilitating the transfer to the said drum when

Defendant, BTX, knew or should have known that the fiber materials used in the
Case 5:19-cv-05398-JLS Document 22 Filed 03/03/20 Page 22 of 68

construction of said drum could be easily punctured which would allow the
escape of its contents consisting of the ultrahazardous, abnormally dangerous and
toxic chemicals;

c. Failing to properly place, inspect, maintain, repair or reconstruct the drums in
order to prevent the possibility of any puncture to said drums and the release of
their toxic, hazardous and abnormally dangerous chemicals;

d. Failing to safely load said drum for transport;

e. Failing to properly place, inspect, maintain and/or repair the drums in order to
prevent the possibility of any puncture to said drums and the release of their toxic,
hazardous and abnormally dangerous chemicals;

f. Failing to safely transport, secure, and load said drum when Defendant, BTX,
knew or should have known of the dangerous and harmful effects of the contents
of said drum should it be punctured and expel the said toxic, ultrahazardous,
abnormally dangerous and toxic chemicals;

g. Handling, using and transporting said drum containing the said highly toxic,
ultrahazardous and abnormally dangerous chemical when Defendant, BTX, knew
or should have known of its defective construction and the propensity and risk of
said drum being punctured;

h. Failing to properly document and label the said defective and unsafe drums of the
great dangers of puncture, especially when their contents contained
ultrahazardous, abnormally dangerous and toxic chemicals;

i. Failing to notify the subsequent users, handlers and transporters of said drums of

the danger of puncture which would cause the escape of its ultrahazardous,
Case 5:19-cv-05398-JLS Document 22 Filed 03/03/20 Page 23 of 68

abnormally dangerous and toxic chemicals;

j. Failing to properly notify and warn the subsequent users, handlers and
transporters of said drums of the harmful and dangerous risks and consequences
to persons who might be exposed to, inhale or ingest the ultrahazardous,
abnormally dangerous and toxic chemicals should the drums be punctured;

k. Failing to properly document, warn and advise those persons who may be in the
nearby vicinity of said drums of the dangerous risk or possibility of the puncture
of said drums which would allow the expulsion of the contents thereof;

|. Failing to conform to the Dangerous Goods Regulations set forth by the
International Air Transport Association (IATA) rules and regulations;

m. Failing to conform to the Dangerous Goods Regulations set forth by the
International Air Transport Association (IATA) rules and regulations;

n. Failing to comply with all relevant Federal, State, and International codes, laws,
rules, regulations and industry standards which are relevant to this matter;

o. Failing to exercise reasonable care in the use, construction, packaging, labeling,
handling, transport, securing and loading of the said drum containing the toxic,
ultrahazardous, and abnormally dangerous chemicals; and

p. Failing to properly train, instruct, and provide necessary information and
guidelines to its employees on the proper way or method of using, handling,
transporting, inspecting, securing and loading said drums.

86. As a result of Defendant, BTX’s aforesaid conduct, Plaintiff, Keturah Winters,
was caused to sustain the serious and permanent disabling injuries and other damages set forth

above.
Case 5:19-cv-05398-JLS Document 22 Filed 03/03/20 Page 24 of 68

WHEREFORE, Plaintiff, Keturah Winters and Eric Winters, demand judgment against
Defendant, BTX, and all other Defendants, jointly and severally, in an amount in excess of Fifty
Thousand Dollars ($50,000.00) in compensatory and punitive damages, plus damages pursuant

to Pa. R.C.P. 238, interest and costs, and brings this action to recover the same.

COUNT IV - KETURAH WINTERS v. DEFENDANT, BTX
STRICT LIABILITY OF DEFENDANT, BTX

87. All of the above allegations are incorporated herein by reference and made a part
hereof as if set forth in full.

88. As a result of its abnormally dangerous activity set forth in all of Plaintiffs
preceding allegations herein, Defendant, BTX, is strictly liable to Plaintiff Keturah Winters
under the Restatement of Torts (Second) including, but not limited to, Sections 519 and 520 as
follows:

By its activities set forth above, Defendant BTX was at the time of the aforesaid

f

incident engaged in the business of possessing, using, selling, transferring,
transporting, distributing, and loading of chemicals known as Alcosphere
Lavender Meadows, a chemical which is toxic, ultrahazardous and dangerous;

b. The drum set forth above which was punctured contained the aforesaid chemical
known as Alcosphere Lavender Meadows;

c. Defendant, BTX, failed to properly inspect the aforesaid drum before
transporting, securing and loading it to a subsequent user;

d. The danger of puncture to the drum containing the toxic, ultrahazardous, and

dangerous chemical Alcosphere Lavender Meadows during its transport and
Case 5:19-cv-05398-JLS Document 22 Filed 03/03/20 Page 25 of 68

loading was foreseeable;

e. Defendant, BTX, failed to properly document and label said drum of its toxic,
ultrahazardous, and dangerous contents;

f. Defendant, BTX, failed to undertake proper precautions to safely load, transport,
and secure said drum;

g. Defendant, BTX, failed to properly train, instruct, and provide necessary
information and guidelines to its employees on the proper way or method of
transporting, using, handling, inspecting, securing and loading said drums;

h. Defendant, BTX, knew or should have known that the aforesaid drum containing
the aforesaid toxic, ultrahazardous and dangerous chemical was defective, unsafe
and improper for transport and loading in that it could be easily punctured and
lead to the expulsion of the aforesaid contents;

i. Defendant, BTX, knew or should have known that the defective and unsafe drums
it transported, handled, used, secured, and loaded, were built and composed of
faulty materials which could easily be punctured and lead to the expulsion of the
toxic, hazardous, and dangerous chemicals stored therein;

j. Defendant, BTX, failed to properly warn and advise those persons who may be in
the nearby vicinity of said drums of the dangerous risk or possibility of the
puncture of said drums which would allow the expulsion of the contents thereof;

k. Defendant, BTX, knew or should have known of the existence of a high degree of
risk of harm to persons such as Plaintiff, Keturah Winters, as a result of its
activity herein;

1. Defendant, BTX, knew or should have known that the harm to Plaintiff, Keturah
Case 5:19-cv-05398-JLS Document 22 Filed 03/03/20 Page 26 of 68

Winters, would be great;

m. Defendant, BTX, knew or should have known of the unreasonable risk of
puncture to the said drum and the danger of its aforesaid activity in the securing,
using, handling, transportation and loading of said drum;

n. The value to the community of the chemical described herein which is a
surfactant (a fragrant and/or powder which goes into paint) is greatly outweighed
by its dangerous attributes;

o. Failing to conform to the Dangerous Goods Regulations set forth by the
International Air Transport Association (IATA) rules and regulations; and

p. Failing to comply with all relevant Federal, State and International codes, laws,
rules, regulations and industry standards which are relevant to this matter.

89, The drum and its contents set forth above were in defective condition as: (1) the
danger contained therein is unknowable and unacceptable to the average or ordinary consumer;
and/or (2) a reasonable person would conclude that the probability and seriousness of the harm
caused by the product outweigh the burden or costs of taking precautions.

90.  Asaresult of the foregoing Defendant, BTX, is strictly liable to the Plaintiff.

91. By reason of Defendant, BTX’s reckless conduct and its willful and intentional
failure to conform to its obligations and duties under the Restatement of the Law of Torts
(second), including, but not limited to Sections 519 and 520, as aforesaid, Plaintiff, Keturah
Winters, was caused to sustain the serious and permanently disabling personal injuries and other
damages set forth above.

92. Defendant, BTX, by engaging in the aforesaid abnormally dangerous, hazardous

and/or ultrahazardous activities is strictly liable to Plaintiff, Keturah Winters, without regard to
Case 5:19-cv-05398-JLS Document 22 Filed 03/03/20 Page 27 of 68

its negligent, reckless or willful conduct for all damages and injuries sustained by Plaintiff, even
if it had exercised the utmost care to prevent the harm.

WHEREFORE, Plaintiffs, Keturah Winters and Eric Winters, demand judgment against
Defendant, BTX, and all other Defendants, jointly and severally, in an amount in excess of Fifty
Thousand Dollars ($50,000.00) in compensatory and punitive damages, plus damages pursuant

to Pa. R.C.P. 238, interest and costs, and brings this action to recover the same.

COUNT V — KETURAH WINTERS V. BILL TIMPANO
NEGLIGENCE, CARELESSNESS AND RECKLESSNESS OF DEFENDANT,
TIMPANO
93. All of the above allegations are incorporated herein by reference and made a part
hereof as if set forth in full.
94. In addition to the allegations set forth above, the negligence, carelessness, and
recklessness of Defendant, Timpano, consisted of the following:

a. Failure to properly inspect, supervise and approve of the handling and transfer of
the aforesaid drum which contained ultrahazardous, abnormally dangerous and
toxic chemicals;

b. Failure to insure and require that said drum was safely constructed and be
transported without danger or risk of being punctured or broken;

c. Executing the aforesaid Air Way Bill, when Defendant, Timpano, knew or should
have known that said drum being transported was defectively and dangerously
constructed and constituted a foreseeable and unreasonable risk and danger of
being punctured which would cause the escape of said contents and endanger

persons who may be in the vicinity of said occurrence;
Case 5:19-cv-05398-JLS Document 22 Filed 03/03/20 Page 28 of 68

d. Failure to properly document and label said drum of its toxic, ultrahazardous, and
dangerous chemical content, as well as the danger of any puncture of said drum as
a result of its faulty and unsafe construction;

e. Failure to use, train and instruct the employees of Defendant, BTX, in the use and
transportation and handling of safe and proper materials in the construction of
said container drums containing toxic, hazardous, and dangerous chemicals in
order to prevent any punctures which would allow the expulsion of said contents;

f. Failure to take the necessary and proper precautions to prevent the puncture of
said drum while being transported or loaded onto subsequent carriers or aircraft;

g. Failure to ascertain and inspect said drums to ensure that their construction and
the materials used for their construction were adequate to prevent any puncture
into said drums which would cause the release and expulsion of the toxic,
ultrahazardous and abnormally dangerous chemicals stored therein;

h. Failure to adequately document and label the said drums of the toxic,
ultrahazardous, and abnormally dangerous chemical contents thereof, as well as
the danger of any puncture of said drums as a result of their faulty and unsafe
construction;

i. Failure to properly document, warn and advise those persons who may be in the
nearby vicinity of said drums including Plaintiff, Keturah Winters, of the
dangerous risk or possibility of the puncture of said drums which would allow the
expulsions of the contents thereof;

j. Failure to conform to the Dangerous Goods Regulations set forth by the

International Air Transport Association (IATA) rules and regulations;
Case 5:19-cv-05398-JLS Document 22 Filed 03/03/20 Page 29 of 68

k. Failure to comply with all relevant Federal, State and International codes, laws,
rules, regulations, and industry standards which are relevant to this matter; and

1. Failure to exercise reasonable care in the transport, securing, and loading of the
said drum containing the toxic, ultrahazardous and abnormally dangerous
chemicals.

95. As a result of Defendant, Timpano’s aforesaid negligent, careless and reckless
conduct, Plaintiff, Keturah Winters, was caused to sustain the serious and permanent injuries and
other damages set forth above.

WHEREFORE, Plaintiffs, Keturah Winters and Eric Winters, demand judgment against
Defendant, Timpano, and all other Defendants, jointly and severally, in an amount in excess of
Fifty Thousand Dollars ($50,000.00) in compensatory and punitive damages, plus damages

pursuant to Pa. R.C.P. 238, interest and costs, and brings this action to recover the same.

COUNT VI —- KETURAH WINTERS v. DEFENDANT, TIMPANO
STRICT LIABILITY OF DEFENDANT, TIMPANO

96. All of the above allegations are incorporated herein by reference and made a part
hereof as if set forth in full.

97. As a result of his abnormally dangerous activity set forth in all of Plaintiffs
preceding allegations herein, Defendant, Timpano is strictly liable to Plaintiff, Keturah Winters
under the Restatement of Torts (Second) including, but not limited to, Sections 519 and 520 as
follows:

a. Defendant, Timpano, as the employee of BTX, was at all times relevant herein,
engaged in the business of possessing, using, selling, transferring, transporting,
distributing, am loading of chemicals known as Alcosphere Lavender Meadows, a

chemical which is highly toxic, ultrahazardous and dangerous;
Case 5:19-cv-05398-JLS Document 22 Filed 03/03/20 Page 30 of 68

b. The drum set forth above which was punctured contained in the aforesaid chemical
known as Alcosphere Lavender Meadows;

c. Defendant, Timpano, failed to properly inspect the aforesaid defective and
dangerous drum before transporting, securing and loading it to a subsequent user;

d. The danger of puncture to the drum containing the toxic, ultrahazardous, and
dangerous chemical Alcosphere Lavendar Meadows during its transport and loading
was foreseeable;

e. Defendant, Timpano, failed to properly document and label said drum of its toxic,
ultra-hazardous and dangerous contents;

f. Defendant, Timpano, failed to undertake proper precautions to safely load, transport,
and secure said drum;

g. Defendant, Timpano, failed to properly train, instruct, and provide necessary
information and guidelines to his fellow employees on the proper way or method of
using, handling, transporting, inspecting, securing and loading said drums;

h. Defendant, Timpano, knew or should have known that the aforesaid drum
containing the aforesaid toxic, ultrahazardous and dangerous chemical was unsafe,
defective and improper for transport and loading in that it could be easily punctured
and lead to the expulsion of the aforesaid contents;

i. Defendant, Timpano, knew or should have known that the drums he permitted to be
transported, secured, and loaded were built and composed of faulty materials which
could easily be punctured and lead to the expulsion of the toxic, hazardous and
dangerous chemicals stored therein;

j. Defendant, Timpano, failed to properly warn and advise those persons who may be
Case 5:19-cv-05398-JLS Document 22 Filed 03/03/20 Page 31 of 68

in the nearby vicinity of said drums of the dangerous risk or possibility of the
puncture of said drums which would allow the expulsion of the contents thereof;

k. Defendant, Timpano, knew or should have known of the existence of a high degree
of risk or harm to a person such as Plaintiff, Keturah Winters, as a result of its
activity herein;

1. Defendant, Timpano, knew or should have known that the harm to Plaintiff, Keturah
Winters, would be great;

m. Defendant, Timpano, knew or should have known of the risk of puncture to the said
drum and danger of its aforesaid activity in the securing and transportation of said
drum;

n. The value to the community of the chemical described herein which was a surfactant
(a fragrant and/or powder which goes into paint) is greatly outweighed by its
dangerous attributes;

o. Failing to conform to the Dangerous Goods Regulations set forth by the
International Air Transport Association (IATA) rules and regulations;

p. Failing to comply with all relevant Federal, State and International codes, laws,
rules, regulations and industry standards which are relevant to this matter;

98. | The drum and its contents set forth above were in defective condition as: (1) the
danger contained therein is unknowable and unacceptable to the average or ordinary consumer;
and/or (2) a reasonable person would conclude that the probability and seriousness of the harm
caused by the product outweigh the burden or costs of taking precautions.

99. As a result of the foregoing, Defendant, Timpano, is strictly liable to Plaintiff.

100. By reason of Defendant, Timpano’s reckless conduct and his willful and intentional
Case 5:19-cv-05398-JLS Document 22 Filed 03/03/20 Page 32 of 68

failure to conform to his obligations and duties under the Restatement of Torts (second), including,
but not limited to Sections 519 and 520, as aforesaid, Plaintiff, Keturah Winters, was caused to
sustain the serious and permanently disabling personal injuries and other damages set forth above.

101. Defendant, Timpano, by engaging in the aforesaid abnormally dangerous, hazardous
and/or ultrahazardous activities is strictly liable to Platiniff, Keturah Winters, without regard to his
negligent, reckless or willful conduct for all damages and injuries sustained by said Plaintiff, even if
he had exercised the utmost care to prevent the harm.

WHEREFORE, Plaintiff, Keturah Winters and Eric Winters, demand judgment against
Defendant, Timpano, and all other Defendants, jointly and severally, in an amount in excess of Fifty
Thousand Dollars ($50,000.00) in compensatory and punitive damages, plus damages pursuant to

Pa. R.C.P. 238, interest and costs, and brings this action to recover the same.

COUNT VII - KETURAH WINTERS V. DEFENDANT, WORLDWIDE
NEGLIGENCE, CARELESSNESS AND RECKLESSNESS OF DEFENDANT,
WORLDWIDE

102. All of the above allegations are incorporated herein by reference and made a part
hereof as if set forth in full.

103. The negligence, carelessness, and recklessness of Defendant, Worldwide, directly
and by and through its agents, servants and/or employees, consisted of the following in addition to
the allegations set forth above:

a. Failure to inspect the condition and safety of said drum prior to its transportation;
b. Transporting, permitting and facilitating the transfer of the said drum when

Defendant, Worldwide, knew or should have known that the fiber materials used in
Case 5:19-cv-05398-JLS Document 22 Filed 03/03/20 Page 33 of 68

the construction of said drum could be easily punctured which would allow the
escape of its contents consisting of the ultrahazardous, abnormally dangerous and
toxic chemicals;

c. Failing to properly place, inspect, maintain, repair or reconstruct the drums in order
to prevent the possibility of any puncture to said drums and the release of their toxic,
hazardous and abnormally dangerous chemicals;

d. Failing to safely load said drum for transport;

e. Failing to properly place, inspect, maintain and/or repair the drums in order to
prevent the possibility of any puncture to said drums and the release of their toxic,
hazardous and abnormally dangerous chemicals;

f. Failing to safely transport, secure and load said drum when Defendant, Worldwide,
knew or should have known of the dangerous and harmful effects of the contents of
said drum should it be punctured and expel the said toxic, ultrahazardous,
abnormally dangerous and toxic chemicals;

g. Handling, using and transporting said drum containing the said highly toxic,
ultrahazardous and abnormally dangerous chemical when Defendant, Worldwide,
knew or should have known of its defective construction and the propensity and risk
of said drum being punctured;

h. Failing to properly document and label the said defective and unsafe drums of the
great dangers of puncture, especially when their contents contained ultrahazardous,
abnormally dangerous and toxic chemicals;

i. Failing to notify and warn the subsequent users, handlers and transporters of said

drums of the danger of puncture which would cause the escape of its ultrahazardous,
Case 5:19-cv-05398-JLS Document 22 Filed 03/03/20 Page 34 of 68

abnormally dangerous and toxic chemicals;

j. Failing to properly notify and warn the subsequent users, handlers and transporters
of said drums of the harmful and dangerous risks and consequences to persons who
might be exposed to, inhale or ingest the ultrahazardous, abnormally dangerous and
toxic chemicals should the drum be punctured;

k. Failing to properly document, warn, and advise those persons who may be in the
nearby vicinity of said drums of the dangerous risk or possibility of the puncture of
said drums which would allow the expulsion of the contents thereof;

I. Failing to conform to the Dangerous Goods Regulations set forth by the
International Air Transport Association (IATA) rules and regulations;

m. Failing to comply with all relevant Federal, State and International codes, laws,
rules, regulations, and industry standards which are relevant to this matter;

n. Failing to exercise reasonable care in the use, construction, packaging, labeling,
handling, transport, securing and loading of the said drum containing the toxic,
ultrahazardous, and abnormally dangerous chemicals;

o. Failing to properly train, instruct, and provide necessary information and guidelines
to its employees on the proper way or method of using, handling, inspecting,
securing and transporting said drums;

p. Failing to properly inspect, transport, handle and load the aforesaid drums;

q. Failure to safely secure the aforesaid defective, unsafe and abnormally dangerous
drums onto the aforesaid pallet;

r. Failure to properly use, place and secure the wrapping, side nets and skids to ensure

that the said defective drums were safely secured on the aforesaid skid and pallet to
Case 5:19-cv-05398-JLS Document 22 Filed 03/03/20 Page 35 of 68

104.

prevent any shifting of the said defective drums;

Failure to properly and safely secure the said defective drums onto the skid and
pallet;

As a result of its dangerous, reckless and outrageous failures as above set forth,

Defendant, Worldwide, caused the said drum to be punctured;

. Otherwise failed to properly and safely inspect, secure and transport the said drums

i

onto the aircraft; and

As a result of the dangerous, reckless and outrageous failures of Defendant,
Worldwide, as above set forth, the said punctured drum caused the escape of its
highly toxic, ultrahazardous and abnormally dangerous contents.

As aresult of Defendant, Worldwide’s aforesaid conduct, Plaintiff, Keturah Winters,

was caused to sustain the serious and permanent disabling injuries and other damages set forth

above.

WHEREFORE, Plaintiffs, Keturah Winters and Eric Winters, demand judgment against

Defendant, Worldwide, and all other Defendants, jointly and severally, in an amount in excess of

Fifty Thousand Dollars ($50,000.00) in compensatory and punitive damages, plus damages

pursuant to Pa. R.C.P. 238, interest and costs, and brings this action to recover the same.

COUNT VIII —- KETURAH WINTERS v. DEFENDANT, WORLDWIDE

105.

STRICT LIABILITY OF DEFENDANT, WORLDWIDE

All of the above allegations are incorporated herein by reference and made a part

hereof as if set forth in full.

106.

As a result of its abnormally dangerous activity set forth in all of Plaintiffs
Case 5:19-cv-05398-JLS Document 22 Filed 03/03/20 Page 36 of 68

preceding allegations herein, Defendant, Worldwide, is strictly liable to Plaintiff, Keturah Winters,

under the Restatement of Torts (Second) including, but not limited to, Sections 519 and 520 as

follows:

2

Defendant, Worldwide, is engaged in the business of possessing, using, selling,
transferring, transporting, distributing and loading of chemicals known as
Alcosphere Lavender Meadows, a chemical which is toxic, ultrahazardous and
dangerous;

The drum set forth above which was punctured contained the aforesaid chemical
known as Alcosphere Lavender Meadows;

Defendant, Worldwide, facilitated the transfer of said defective drum and failed to
properly inspect the aforesaid drum before transporting, securing, preparing it for
loading and loading onto the aforesaid aircraft;

The danger of puncture to the drum containing the toxic, ultrahazardous and
dangerous chemical Alcosphere Lavender Meadows during its transport and loading
was foreseeable;

Defendant, Worldwide, failed to properly document and label said drum of its toxic,
ultrahazardous and dangerous contents;

Defendant, Worldwide, failed to undertake proper precautions to safely load,
transport and secure said drum;

Defendant, Worldwide, failed to properly train, instruct and provide necessary
information and guidelines to its employees on the proper way or method of using,
handling, transporting, inspecting, securing and loading said drums;

Defendant, Worldwide, knew or should have known that the aforesaid drum
Case 5:19-cv-05398-JLS Document 22 Filed 03/03/20 Page 37 of 68

containing the aforesaid toxic, ultrahazardous and dangerous chemical was unsafe
and improper for transport and loading in that it could be easily punctured and lead
to the expulsions of the aforesaid contents;

i. Defendant, Worldwide, knew or should have known that the drums it transported,
secured and loaded, were built and composed of faulty materials which could easily
be punctured and lead to the expulsion of the toxic, hazardous and dangerous
chemicals stored therein;

j. Defendant, Worldwide, failed to properly warn and advise those persons who may
be in the nearby vicinity of said drums of the dangerous risk or possibility of the
puncture of said drums which would allow the expulsion of the contents thereof,

k. Defendant, Worldwide, knew or should have known of the existence of a high
degree of risk of harm to persons such as Plaintiff, Keturah Winters, as a result of its
activity herein;

1. Defendant, Worldwide, knew or should have known that the harm to Plaintiff,
Keturah Winters, would be great;

m. Defendant, Worldwide, knew or should have known of the risk of puncture to the
said drum and inappropriateness of its aforesaid activity in the securing and loading
of said drum;

n. Failing to conform to the Dangerous Goods Regulations set forth by the
International Air Transport Associations (IATA) rules and regulations;

o. Failing to comply with all relevant Federal, State and International codes, laws,
rules, regulations, and industry standards which are relevant to this matter;

p. Failing to properly inspect, transport, handle and transport the aforesaid drums;
Case 5:19-cv-05398-JLS Document 22 Filed 03/03/20 Page 38 of 68

107.

. Failure to safely secure the aforesaid defective, unsafe and abnormally dangerous

drums onto the aforesaid pallet;

Failure to properly use the wrapping, side nets and skids to ensure that the said
defective drums were safely secured on the aforesaid skid and pallet to prevent any
shifting of the said defective drums;

Failure to properly and safely secure the said defective drums onto the skid and
pallet;

As a result of its dangerous, reckless and outrageous failures as above set forth,

Defendant, Worldwide, caused the said drum to be punctured;

. As a result of the dangerous, reckless and outrageous failures of Defendant,

Worldwide, as above set forth, the said punctured drum caused the escape of its

highly toxic, ultrahazardous and abnormally dangerous contents;

. Otherwise failed to properly and safely inspect, secure and transport the said drums

onto the aircraft;

. The value to the community of the chemical described herein which is a surfactant (a

fragrant and/or powder which goes into pain) is greatly outweighed by its dangerous
attributes.

The drum and its contents set forth above, which Defendant, Worldwide caused to

enter the stream of commerce, were in defective condition as: (1) the danger contained therein is

unknowable and unacceptable to the average or ordinary consumer; and/or (2) a reasonable

person would conclude that the probability and seriousness of the harm caused by the product

outweigh the burden or costs of taking precautions.

108.

By reason of Defendant, Worldwide’s reckless conduct and its willful and
Case 5:19-cv-05398-JLS Document 22 Filed 03/03/20 Page 39 of 68

intentional failure to conform to its obligations and duties under the Restatement of the Law of Torts
(second), including, but not limited to Sections 519 and 520, as aforesaid, Plaintiff, Keturah
Winters, was caused to sustain the serious and permanently disabling personal injuries and other
damages set forth above.

109. Defendant, Worldwide, by engaging in the aforesaid abnormally dangerous,
hazardous and/or ultrahazardous activities is strictly liable to Plaintiff, Keturah Winters, without
regard to its negligent, reckless or willful conduct for all damages and injuries sustained by Plaintiff,
even if it had exercised the utmost care to prevent the harm.

WHEREFORE, Plaintiffs, Keturah Winters and Eric Winters, demand judgment against
Defendant, Worldwide, and all other Defendants, jointly and severally, in an amount in excess of
Fifty Thousand Dollars ($50,000.00) in compensatory and punitive damages, plus damages

pursuant to Pa. R.C.P. 238, interest and costs, and brings this action to recover the same.

COUNT IX — KETURAH WINTERS V. DEFENDANT, SPRAY-TEK, INC.
NEGLIGENCE, CARELESSNESS AND RECKLESSNESS OF DEFENDANT, SPRAY-
TEK, INC.

110. All of the above allegations are incorporated by reference and made a part hereof as
if fully set forth herein.

111. The negligence, carelessness, and recklessness of Defendant, Spray-Tek,
including its agents, servants and/or employees, consisted of the following in addition to the
allegations set forth above:

a. Constructing, handling, using and facilitating the transportation of said drum

constructed of fiber materials which Defendant, Spray-Tek, knew or should have
Case 5:19-cv-05398-JLS Document 22 Filed 03/03/20 Page 40 of 68

known were defective, unsafe and dangerous when containing the aforesaid
ultrahazardous, abnormally dangerous and toxic chemical;

b. Constructing, using and transporting said drum constructed of fiber materials
when Defendant, Spray-Tek, knew or should have known that the fiber materials
used in the construction of said drum could be easily punctured which would
allow the escape of the ultrahazardous, abnormally dangerous and highly toxic
chemical contents;

c. Defendant, Spray-Tek knew or should have known that the said drum containing
the aforesaid toxic, abnormally dangerous and ultrahazardous chemical was
defective, unsafe and improper in that the walls of the container drum were too
thin and porous so that it could be easily punctured and lead to the expulsion of its
aforesaid contents;

d. Packing or permitting the packing of ultrahazardous, abnormally dangerous and
toxic chemical into the said drum;

e. Transporting, permitting and facilitating the transfer of the said drum when
Defendant, Spray-Tek, knew or should have known that the fiber materials used
in the construction of said drum could be easily punctured which would allow
escape of its contents consisting of the ultrahazardous, abnormally dangerous and
toxic chemicals;

f. Failure to inspect the condition and safety of said drum prior to its transportation;

g. Failing to properly place, inspect, maintain, repair or reconstruct the drums in
order to prevent the possibility of any puncture to said drums and the release of

their toxic, hazardous and abnormally dangerous chemicals;
Case 5:19-cv-05398-JLS Document 22 Filed 03/03/20 Page 41 of 68

h. Failing to safely handle and transport said drum when Defendant, Spray-Tek,
knew or should have known of the dangerous and harmful effects of the contents
of said drum should it be punctured and expel the said toxic, ultrahazardous, and
abnormally dangerous chemicals;

i. Failing to properly train and instruct its employees in the use of proper materials
in the construction of said drums which would be safe for the use, handling and
transportation of ultrahazardous, abnormally dangerous and toxic chemicals;

j. Allowed and permitted its manufacturer or employees to use thin and porous fiber
material in the construction of said drums containing ultrahazardous, abnormally
dangerous and toxic chemicals when Defendant, Spray-Tek, knew or should have
known of the unacceptable and great risk of said drums being punctured as a
result of its defective and unsafe construction;

k. Failing to properly label the said defective and unsafe drums of the great dangers
of puncture, especially when their contents contained ultrahazardous, abnormally
dangerous and toxic chemicals;

l. Failing to notify the subsequent users, handlers and transporters of said defective
drums of the danger of puncture which would cause the escape of its
ultrahazardous, abnormally dangerous and toxic chemicals;

m. Failing to properly notify and warn the subsequent users, handlers and
transporters of said defective drums of the harmful and dangerous risks and
consequences to persons who might be exposed to, inhale or ingest the
ultrahazardous, abnormally dangerous and toxic chemicals should the drums be

punctured;
Case 5:19-cv-05398-JLS Document 22 Filed 03/03/20 Page 42 of 68

n. Failing to properly document, warn, and advise those persons who may be in the
nearby vicinity of said defective drums of the dangerous risk or possibility of the
puncture of said drums which would allow the expulsion of the contents thereof;

o. Failing to conform to the Dangerous Goods Regulations set forth by the
International Air Transport Association (IATA) rules and regulations;

p. Failing to comply with all relevant Federal, State and International codes, laws,
rules, regulations and industry standards which are relevant to this matter; and

q. Failing to exercise reasonable care in the use, construction, packaging, labeling,
handling, transport, securing, and loading of the said drum containing the toxic,
ultrahazardous, and abnormally dangerous chemicals.

112. By reason of the careless, negligent and reckless conduct of Defendant, Spray-
Tek, Plaintiff, Keturah Winters was caused to sustain serious and permanent personal injuries
including, but not limited to: respiratory distress, acute asthma exacerbation, dyspnea, mucosal
edema, chronic rhinitis, Reactive Airways Dysfunction Syndrome (RADS) secondary to toxic
exposure, mental and emotional distress and other body parts; an anxiety reaction and shock to
her nerves and nervous system; and other neurological, psychological and respiratory injuries,
the full extent of which is yet to be determined. All of the preceding may and probably will be
permanent in nature and will continue into the indefinite future.

113. By reason of the aforesaid incident, Plaintiff, Keturah Winters, has been and will
in the future be hindered and prevented from attending to her usual and daily occupational
duties and activities, which has resulted in and will continue to result in a loss of earnings and
earning power and other damages, all of which is to her great financial detriment and loss.

114. Asa result of the aforesaid incident, Plaintiff, Keturah Winters, has lost the ability
Case 5:19-cv-05398-JLS Document 22 Filed 03/03/20 Page 43 of 68

to enjoy life to the fullest degree and has been prevented and will in the future be prevented
from pursuing her normal and daily duties and activities of life, all of which is to her great
financial loss and detriment.

115. As a result of the aforesaid incident, Plaintiff, Keturah Winters, has incurred
various medical and other related expenses and will be obliged for an indefinite period of time
in the future to continue to expend monies and incur further obligations for her medical care and
treatment and other related expenses.

116. Asaresult of the conduct of Defendants, Plaintiff, Keturah Winters, has sustained
and makes claims for extreme pain, suffering, loss of physical function, permanent physical,
mental and psychological injuries, humiliation and embarrassment, loss of life’s pleasures, and
any and all other damages to which she is entitled under the laws of the Commonwealth of
Pennsylvania.

WHEREFORE, Plaintiffs, Keturah Winters and Eric Winters, demand judgment against
Defendant, Spray-Tek, Inc. and all other Defendants, jointly and severally, in an amount in excess
of Fifty Thousand Dollars ($50,000.00) in compensatory and punitive damages, plus damages
pursuant to Pa. R.C.P. 238, interest and costs, and brings this action to recover the same.

COUNT X —- KETURAH WINTERS V. DEFENDANT, SPRAY-TEK, INC.

STRICT LIABILITY OF DEFENDANT, SPRAY-TEK, INC.
117. All of the above allegations are incorporated herein by reference and made a part
hereof as if set forth in full.
118. As a result of its abnormally dangerous activity set forth in all of Plaintiffs
preceding allegations herein, Defendant, Spray-Tek, is strictly liable to Plaintiff Keturah

Winters under the Restatement of Torts (Second) including, but not limited to Sections 519 and
Case 5:19-cv-05398-JLS Document 22 Filed 03/03/20 Page 44 of 68

520 as follows:

a. Defendant, Spray-Tek is engaged in the business of production, manufacturing,
using, handling, transporting, selling, transferring, distributing, and loading of a
chemical known as Alcosphere Lavender Meadows, a chemical which is toxic,
ultrahazardous and abnormally dangerous;

b. The drum set forth above which was punctured and contained the chemical
known as Alcosphere Lavender Meadows was constructed, manufactured, used
and transported by Defendant, Spray-Tek;

c. The drum and its contents set forth above were marketed and placed in the general
stream of commerce by the Spray-Tek;

d. The drum and its contents set forth above was expected and intended to reach its
users without substantial change in the condition in which it was received,
transported, and secured;

e. The danger of puncture to the said drum containing the toxic, ultrahazardous, and
abnormally dangerous chemical Alcosphere Lavender Meadows during its
transport and loading onto aircraft was foreseeable;

f. Defendant, Spray-Tek failed to properly document and label the toxic,
ultrahazardous, and abnormally dangerous contents of the said drum which was
being transported;

g. Defendant, Spray-Tek failed to undertake proper precautions to safely transport
said drum;

h. Defendant, Spray-Tek knew or should have known that the drum containing the

aforesaid toxic and ultrahazardous chemical was unsafe and improper in that the
Case 5:19-cv-05398-JLS Document 22 Filed 03/03/20 Page 45 of 68

walls of the said container drum were too thin and porous so that it could be easily
punctured and lead to the expulsion of the aforesaid contents;

i. Defendant, Spray-Tek knew or should have known that the said drums it
manufactured or used would be transported, secured, and loaded onto pallets, and
that said drums were unsafely and defectively built. being composed of faulty
materials which could easily be punctured and lead to the expulsion of the toxic,
ultrahazardous, and abnormally dangerous chemicals contained therein;

j. Defendant, Spray-Tek, failed to train and instruct its employees in the
manufacture and/or use of safe and proper materials in the construction of said
drums containing toxic, ultrahazardous, and abnormally dangerous chemicals in
order to prevent any punctures which would allow the expelling of said contents;

k. Defendant, Spray-Tek, failed to notify the subsequent users, handlers and
transporters of said drums of the danger of puncture which would cause the
escape of its ultrahazardous, abnormally dangerous and toxic chemicals;

1. Defendant, Spray-Tek, failed to properly document, warn and advise those
persons who may be in the nearby vicinity of said drums, including Plaintiff
Keturah Winters, of the dangerous risk or possibility of the puncture of said
drums which would allow the expulsion of the contents thereof;

m. Defendant, Spray-Tek knew or should have known of the existence of a high
degree of risk of harm to persons such as Plaintiff, Keturah Winters, as a result of
its activity herein;

n. Defendant, Spray-Tek, knew or should have known that the harm to Plaintiff,

Keturah Winters, would be great;
Case 5:19-cv-05398-JLS Document 22 Filed 03/03/20 Page 46 of 68

o. Defendant, Spray-Tek, knew or should have known the risk of puncture to the
said drum and the danger of its aforesaid activity in the manufacture, possession,
use, handling and transportation of said drum;

p. The value to the community of the chemical described herein which is a
surfactant (a fragrant and/or powder which goes into paint) is greatly outweighed
by its dangerous attributes; and

q. Failing to comply with all relevant Federal, State and International codes, laws,
rules, regulations and industry standards which are relevant to this matter.

119. The drum and its contents set forth above were in defective condition as: (1) the
danger contained therein is unknowable and unacceptable to the average or ordinary consumer;
and/or (2) a reasonable person would conclude that the probability and seriousness of the harm
caused by the product outweigh the burden or costs of taking precautions.

120. As a result of the foregoing, Defendant, Spray-Tek, is strictly liable to the
Plaintiff.

121. By reason of said Defendant Spray-Tek’s reckless conduct and its willful and
intentional failure to conform to its obligations and duties under the Restatement of the Law of
Torts (second), including, but not limited to Section 519 and 520, as aforesaid, Plaintiff, Keturah
Winters, was caused to sustain the serious and permanent disabling personal injuries and other
damages previously described.

122. Defendant, Spray-Tek, by engaging in the aforesaid abnormally dangerous,
hazardous and/or ultrahazardous activities is strictly liable to plaintiff, Keturah Winters without
regard to its negligent, reckless or willful conduct for all damages and injuries sustained by said

Plaintiff, even if it had exercised the utmost care to prevent the harm.
Case 5:19-cv-05398-JLS Document 22 Filed 03/03/20 Page 47 of 68

WHEREFORE, Plaintiffs, Keturah Winters and Eric Winters, demand judgment against
Defendant, Rose Ann McGovern-Rimbaut, and all other Defendants, jointly and severally, in an
amount in excess of Fifty Thousand Dollars ($50,000.00) in compensatory and punitive damages,
plus damages pursuant to Pa. R.C.P. 238, interest and costs, and brings this action to recover the

same.

COUNT XI -

KETURAH WINTERS V. DEFENDANTS, BDP INTERNATIONAL, INC.

NEGLIGENCE, CARELESSNESS AND RECKLESSNESS OF DEFENDANTS BDP
INTERNATIONAL, INC.

123. All of the above allegations are incorporated herein by reference and made a part
hereof as if set forth in full.

124. The negligence, carelessness, and recklessness of Defendant, BDP, directly and
by and through its agents, servants and/or employees, consisted of the following in addition to
the allegations set forth above:

a. Failure to inspect the condition and safety of said drum prior to its transportation;

b. Transporting, permitting and facilitating the transfer to the said drum when
Defendant, BDP, knew or should have known that the fiber materials used in the
construction of said drum could be easily punctured which would allow the
escape of its contents consisting of the ultrahazardous, abnormally dangerous and
toxic chemicals;

c. Failing to properly place, inspect, maintain, repair or reconstruct the drums in

order to prevent the possibility of any puncture to said drums and the release of
Case 5:19-cv-05398-JLS Document 22 Filed 03/03/20 Page 48 of 68

their toxic, hazardous and abnormally dangerous chemicals;

d. Failing to safely load said drum for transport;

e. Failing to properly place, inspect, maintain and/or repair the drums in order to
prevent the possibility of any puncture to said drums and the release of their toxic,
hazardous and abnormally dangerous chemicals;

f. Failing to safely transport, secure, and load said drum when Defendant, BDP,
knew or should have known of the dangerous and harmful effects of the contents
of said drum should it be punctured and expel the said toxic, ultrahazardous,
abnormally dangerous and toxic chemicals;

g. Handling, using and transporting said drum containing the said highly toxic,
ultrahazardous and abnormally dangerous chemical when Defendant, BDP, knew
or should have known of its defective construction and the propensity and risk of
said drum being punctured;

h. Failing to properly document and label the said defective and unsafe drums of the
great dangers of puncture, especially when their contents contained
ultrahazardous, abnormally dangerous and toxic chemicals;

i. Failing to notify the subsequent users, handlers and transporters of said drums of
the danger of puncture which would cause the escape of its ultrahazardous,
abnormally dangerous and toxic chemicals;

j. Failing to properly notify and warn the subsequent users, handlers and
transporters of said drums of the harmful and dangerous risks and consequences
to persons who might be exposed to, inhale or ingest the ultrahazardous,

abnormally dangerous and toxic chemicals should the drums be punctured;
Case 5:19-cv-05398-JLS Document 22 Filed 03/03/20 Page 49 of 68

125.

k. Failing to properly document, warn and advise those persons who may be in the

nearby vicinity of said drums of the dangerous risk or possibility of the puncture
of said drums which would allow the expulsion of the contents thereof;
Failing to conform to the Dangerous Goods Regulations set forth by the

International Air Transport Association (IATA) rules and regulations;

. Failing to conform to the Dangerous Goods Regulations set forth by the

International Air Transport Association (IATA) rules and regulations;

. Failing to comply with all relevant Federal, State, and International codes, laws,

rules, regulations and industry standards which are relevant to this matter;

. Failing to exercise reasonable care in the use, construction, packaging, labeling,

handling, transport, securing and loading of the said drum containing the toxic,

ultrahazardous, and abnormally dangerous chemicals; and

. Failing to properly train, instruct, and provide necessary information and

guidelines to its employees on the proper way or method of using, handling,
transporting, inspecting, securing and loading said drums.

As a result of Defendant, BDP’s aforesaid conduct, Plaintiff, Keturah Winters,

was caused to sustain the serious and permanent disabling injuries and other damages set forth

above.

WHEREFORE, Plaintiff, Keturah Winters and Eric Winters, demand judgment against

Defendant, BDP, and all other Defendants, jointly and severally, in an amount in excess of Fifty

Thousand Dollars ($50,000.00) in compensatory and punitive damages, plus damages pursuant

to Pa. R.C.P. 238, interest and costs, and brings this action to recover the same.
Case 5:19-cv-05398-JLS Document 22 Filed 03/03/20 Page 50 of 68

COUNT XII — KETURAH WINTERS v. DEFENDANT, BDP
STRICT LIABILITY OF DEFENDANT, BDP

126. All of the above allegations are incorporated herein by reference and made a part
hereof as if set forth in full.

127. Asa result of its abnormally dangerous activity set forth in all of Plaintiffs
preceding allegations herein, Defendant, BDP, is strictly liable to Plaintiff Keturah Winters
under the Restatement of Torts (Second) including, but not limited to, Sections 519 and 520 as
follows:

a. By its activities set forth above, Defendant BDP was at the time of the aforesaid
incident engaged in the business of possessing, using, selling, transferring,
transporting, distributing, and loading of chemicals known as Alcosphere
Lavender Meadows, a chemical which is toxic, ultrahazardous and dangerous;

b. The drum set forth above which was punctured contained the aforesaid chemical
known as Alcosphere Lavender Meadows;

c. Defendant, BDP, failed to properly inspect the aforesaid drum before
transporting, securing and loading it to a subsequent user;

d. The danger of puncture to the drum containing the toxic, ultrahazardous, and
dangerous chemical Alcosphere Lavender Meadows during its transport and
loading was foreseeable;

e. Defendant, BDP, failed to properly document and label said drum of its toxic,
ultrahazardous, and dangerous contents;

f. Defendant, BDP, failed to undertake proper precautions to safely load, transport,

and secure said drum;
Case 5:19-cv-05398-JLS Document 22 Filed 03/03/20 Page 51 of 68

g. Defendant, BDP, failed to properly train, instruct, and provide necessary
information and guidelines to its employees on the proper way or method of
transporting, using, handling, inspecting, securing and loading said drums;

h. Defendant, BDP, knew or should have known that the aforesaid drum containing
the aforesaid toxic, ultrahazardous and dangerous chemical was defective, unsafe
and improper for transport and loading in that it could be easily punctured and
lead to the expulsion of the aforesaid contents;

i. Defendant, BDP, knew or should have known that the defective and unsafe drums
it transported, handled, used, secured, and loaded, were built and composed of
faulty materials which could easily be punctured and lead to the expulsion of the
toxic, hazardous, and dangerous chemicals stored therein;

j. Defendant, BDP, failed to properly warn and advise those persons who may be in
the nearby vicinity of said drums of the dangerous risk or possibility of the
puncture of said drums which would allow the expulsion of the contents thereof;

k. Defendant, BDP, knew or should have known of the existence of a high degree of
risk of harm to persons such as Plaintiff, Keturah Winters, as a result of its
activity herein;

1. Defendant, BDP, knew or should have known that the harm to Plaintiff, Keturah
Winters, would be great;

m. Defendant, BDP, knew or should have known of the unreasonable risk of
puncture to the said drum and the danger of its aforesaid activity in the securing,
using, handling, transportation and loading of said drum;

n. The value to the community of the chemical described herein which is a
Case 5:19-cv-05398-JLS Document 22 Filed 03/03/20 Page 52 of 68

surfactant (a fragrant and/or powder which goes into paint) is greatly outweighed
by its dangerous attributes;

o. Failing to conform to the Dangerous Goods Regulations set forth by the
International Air Transport Association (IATA) rules and regulations; and

p. Failing to comply with all relevant Federal, State and International codes, laws,
rules, regulations and industry standards which are relevant to this matter.

128. The drum and its contents set forth above were in defective condition as: (1) the
danger contained therein is unknowable and unacceptable to the average or ordinary consumer;
and/or (2) a reasonable person would conclude that the probability and seriousness of the harm
caused by the product outweigh the burden or costs of taking precautions.

129. Asaresult of the foregoing Defendant, BDP, is strictly liable to the Plaintiff.

130. By reason of Defendant, BDP’S reckless conduct and its willful and intentional
failure to conform to its obligations and duties under the Restatement of the Law of Torts
(second), including, but not limited to Sections 519 and 520, as aforesaid, Plaintiff, Keturah
Winters, was caused to sustain the serious and permanently disabling personal injuries and other
damages set forth above.

131. Defendant, BDP, by engaging in the aforesaid abnormally dangerous, hazardous
and/or ultrahazardous activities is strictly liable to Plaintiff, Keturah Winters, without regard to
its negligent, reckless or willful conduct for all damages and injuries sustained by Plaintiff, even
if it had exercised the utmost care to prevent the harm.

WHEREFORE, Plaintiffs, Keturah Winters and Eric Winters, demand judgment against

Defendant, BDP, and all other Defendants, jointly and severally, in an amount in excess of Fifty
Case 5:19-cv-05398-JLS Document 22 Filed 03/03/20 Page 53 of 68

Thousand Dollars ($50,000.00) in compensatory and punitive damages, plus damages pursuant

to Pa. R.C.P. 238, interest and costs, and brings this action to recover the same.

COUNT XIII - KETURAH WINTERS V. DEFENDANT, HI-TECH
NEGLIGENCE, CARELESSNESS AND RECKLESSNESS OF DEFENDANT, HI-TECH

132. All of the above allegations are incorporated herein by reference and made a part
hereof as if set forth in full.

133. The negligence, carelessness, and recklessness of Defendant, Hi-Tech, directly and
by and through its agents, servants and/or employees, consisted of the following in addition to the
allegations set forth above:

a. Failure to inspect the condition and safety of said drum prior to its transportation,

b. Transporting, permitting and facilitating the transfer of the said drum when
Defendant, Hi-Tech, knew or should have known that the fiber materials used in the
construction of said drum could be easily punctured which would allow the escape
of its contents consisting of the ultrahazardous, abnormally dangerous and toxic
chemicals;

c. Failing to properly place, inspect, maintain, repair or reconstruct the drums in order
to prevent the possibility of any puncture to said drums and the release of their toxic,
hazardous and abnormally dangerous chemicals;

d. Failing to safely load said drum for transport;

e. Failing to properly place, inspect, maintain and/or repair the drums in order to
prevent the possibility of any puncture to said drums and the release of their toxic,

hazardous and abnormally dangerous chemicals;
Case 5:19-cv-05398-JLS Document 22 Filed 03/03/20 Page 54 of 68

f. Failing to safely transport, secure and load said drum when Defendant, Hi-Tech,
knew or should have known of the dangerous and harmful effects of the contents of
said drum should it be punctured and expel the said toxic, ultrahazardous,
abnormally dangerous and toxic chemicals;

g. Handling, using and transporting said drum containing the said highly toxic,
ultrahazardous and abnormally dangerous chemical when Defendant, Hi-Tech, knew
or should have known of its defective construction and the propensity and risk of
said drum being punctured;

h. Failing to properly document and label the said defective and unsafe drums of the
great dangers of puncture, especially when their contents contained ultrahazardous,
abnormally dangerous and toxic chemicals;

i. Failing to notify and warn the subsequent users, handlers and transporters of said
drums of the danger of puncture which would cause the escape of its ultrahazardous,
abnormally dangerous and toxic chemicals;

j. Failing to properly notify and warn the subsequent users, handlers and transporters
of said drums of the harmful and dangerous risks and consequences to persons who
might be exposed to, inhale or ingest the ultrahazardous, abnormally dangerous and
toxic chemicals should the drum be punctured;

k. Failing to properly document, warn, and advise those persons who may be in the
nearby vicinity of said drums of the dangerous risk or possibility of the puncture of
said drums which would allow the expulsion of the contents thereof;

1. Failing to conform to the Dangerous Goods Regulations set forth by the

International Air Transport Association (IATA) rules and regulations;
Case 5:19-cv-05398-JLS Document 22 Filed 03/03/20 Page 55 of 68

m. Failing to comply with all relevant Federal, State and International codes, laws,
rules, regulations, and industry standards which are relevant to this matter;

n. Failing to exercise reasonable care in the use, coifuction, packaging, labeling,
handling, transport, securing and loading of the said drum containing the toxic,
ultrahazardous, and abnormally dangerous chemicals,

o. Failing to properly train, instruct, and provide necessary information and guidelines
to its employees on the proper way or method of using, handling, inspecting,
securing and transporting said drums;

p. Failing to properly inspect, transport, handle and load the aforesaid drums;

q. Failure to safely secure the aforesaid defective, unsafe and abnormally dangerous
drums onto the aforesaid pallet;

r. Failure to properly use, place and secure the wrapping, side nets and skids to ensure
that the said defective drums were safely secured on the aforesaid skid and pallet to
prevent any shifting of the said defective drums;

s. Failure to properly and safely secure the said defective drums onto the skid and
pallet;

t. Asa result of its dangerous, reckless and outrageous failures as above set forth,
Defendant, Hi-Tech, caused the said drum to be punctured;

u. Otherwise failed to properly and safely inspect, secure and transport the said drums
onto the aircraft; and

v. Asa result of the dangerous, reckless and outrageous failures of Defendant, Hi-
Tech, as above set forth, the said punctured drum caused the escape of its highly

toxic, ultrahazardous and abnormally dangerous contents.
Case 5:19-cv-05398-JLS Document 22 Filed 03/03/20 Page 56 of 68

134. Asa result of Defendant, Hi-Tech’s aforesaid conduct, Plaintiff, Keturah Winters,
was caused to sustain the serious and permanent disabling injuries and other damages set forth
above.

WHEREFORE, Plaintiffs, Keturah Winters and Eric Winters, demand judgment against
Defendant, Hi-Tech, and all other Defendants, jointly and severally, in an amount in excess of Fifty
Thousand Dollars ($50,000.00) in compensatory and punitive damages, plus damages pursuant to
Pa. R.C.P. 238, interest and costs, and brings this action to recover the same.

COUNT XIV — KETURAH WINTERS v. DEFENDANT, HI-TECH
STRICT LIABILITY OF DEFENDANT, HI-TECH

135. All of the above allegations are incorporated herein by reference and made a part
hereof as if set forth in full.

136. As a result of its abnormally dangerous activity set forth in all of Plaintiffs
preceding allegations herein, Defendant, Hi-Tech, is strictly liable to Plaintiff, Keturah Winters,
under the Restatement of Torts (Second) including, but not limited to, Sections 519 and 520 as
follows:

a. Defendant, Hi-Tech, is engaged in the business of possessing, using, selling,
transferring, transporting, distributing and loading of chemicals known as
Alcosphere Lavender Meadows, a chemical which is toxic, ultrahazardous and
dangerous;

b. The drum set forth above which was punctured contained the aforesaid chemical
known as Alcosphere Lavender Meadows;

c. Defendant, Hi-Tech, facilitated the transfer of said defective drum and failed to

properly inspect the aforesaid drum before transporting, securing, preparing it for
Case 5:19-cv-05398-JLS Document 22 Filed 03/03/20 Page 57 of 68

loading and loading onto the aforesaid aircraft;

d. The danger of puncture to the drum containing the toxic, ultrahazardous and
dangerous chemical Alcosphere Lavender Meadows during its transport and loading
was foreseeable;

e. Defendant, Hi-Tech, failed to properly document and label said drum of its toxic,
ultrahazardous and dangerous contents;

f. Defendant, Hi-Tech, failed to undertake proper precautions to safely load, transport
and secure said drum;

g. Defendant, Hi-Tech, failed to properly train, instruct and provide necessary
information and guidelines to its employees on the proper way or method of using,
handling, transporting, inspecting, securing and loading said drums;

h. Defendant, Hi-Tech, knew or should have known that the aforesaid drum containing
the aforesaid toxic, ultrahazardous and dangerous chemical was unsafe and improper
for transport and loading in that it could be easily punctured and lead to the
expulsions of the aforesaid contents;

i. Defendant, Hi-Tech, knew or should have known that the drums it transported,
secured and loaded, were built and composed of faulty materials which could easily
be punctured and lead to the expulsion of the toxic, hazardous and dangerous
chemicals stored therein;

j. Defendant, Hi-Tech, failed to properly warn and advise those persons who may be in
the nearby vicinity of said drums of the dangerous risk or possibility of the puncture
of said drums which would allow the expulsion of the contents thereof;

k. Defendant, Hi-Tech, knew or should have known of the existence of a high degree
Case 5:19-cv-05398-JLS Document 22 Filed 03/03/20 Page 58 of 68

of risk of harm to persons such as Plaintiff, Keturah Winters, as a result of its
activity herein;

1. Defendant, Hi-Tech, knew or should have known that the harm to Plaintiff, Keturah
Winters, would be great;

m. Defendant, Hi-Tech, knew or should have known of the risk of puncture to the said
drum and inappropriateness of its aforesaid activity in the securing and loading of
said drum;

n. Failing to conform to the Dangerous Goods Regulations set forth by the
International Air Transport Associations (IATA) rules and regulations;

o. Failing to comply with all relevant Federal, State and International codes, laws,
rules, regulations, and industry standards which are relevant to this matter;

p. Failing to properly inspect, transport, handle and transport the aforesaid drums;

q. Failure to safely secure the aforesaid defective, unsafe and abnormally dangerous
drums onto the aforesaid pallet;

r. Failure to properly use the wrapping, side nets and skids to ensure that the said
defective drums were safely secured on the aforesaid skid and pallet to prevent any
shifting of the said defective drums;

s. Failure to properly and safely secure the said defective drums onto the skid and
pallet;

t. As a result of its dangerous, reckless and outrageous failures as above set forth,
Defendant, Hi-Tech, caused the said drum to be punctured;

u. As a result of the dangerous, reckless and outrageous failures of Defendant, Hi-

Tech, as above set forth, the said punctured drum caused the escape of its highly
Case 5:19-cv-05398-JLS Document 22 Filed 03/03/20 Page 59 of 68

toxic, ultrahazardous and abnormally dangerous contents;

y. Otherwise failed to properly and safely inspect, secure and transport the said drums
onto the aircraft;

w. The value to the community of the chemical described herein which is a surfactant (a
fragrant and/or powder which goes into pain) is greatly outweighed by its dangerous
attributes.

137. The drum and its contents set forth above, which Defendant, Hi-Tech caused to
enter the stream of commerce, were in defective condition as: (1) the danger contained therein is
unknowable and unacceptable to the average or ordinary consumer; and/or (2) a reasonable
person would conclude that the probability and seriousness of the harm caused by the product
outweigh the burden or costs of taking precautions.

138. By reason of Defendant, Hi-Tech’s reckless conduct and its willful and intentional
failure to conform to its obligations and duties under the Restatement of the Law of Torts (second),
including, but not limited to Sections 519 and 520, as aforesaid, Plaintiff, Keturah Winters, was
caused to sustain the serious and permanently disabling personal injuries and other damages set
forth above.

139. Defendant, Hi-Tech, by engaging in the aforesaid abnormally dangerous, hazardous
and/or ultrahazardous activities is strictly liable to Plaintiff, Keturah Winters, without regard to its
negligent, reckless or willful conduct for all damages and injuries sustained by Plaintiff, even if it
had exercised the utmost care to prevent the harm.

WHEREFORE, Plaintiffs, Keturah Winters and Eric Winters, demand judgment against

Defendant, Hi-Tech, and all other Defendants, jointly and severally, in an amount in excess of Fifty
Case 5:19-cv-05398-JLS Document 22 Filed 03/03/20 Page 60 of 68

Thousand Dollars ($50,000.00) in compensatory and punitive damages, plus damages pursuant to

Pa. R.C.P. 238, interest and costs, and brings this action to recover the same.

COUNT XV - KETURAH WINTERS V. DEFENDANTS, JOHN DOE 1-10/ ABC
CORPORATIONS 1-10

EGLIGENCE, CARELESSNESS AND RECKLESSNESS OF DEFENDANTS JOHN

NEGLIGENCE, CARELESSNESS AND RECKLESSNESS OF DEFENDANTS JOHN

DOE 1-10 AND ABC CORPORATIONS 1-10

140. All of the above allegations are incorporated herein by reference and made a part
hereof as if set forth in full.

141. The negligence, carelessness, and recklessness of Defendants, John Doe 1-10/ ABC
Corporations 1-10, directly and by and through its agents, servants and/or employees, consisted of
the following in addition to the allegations set forth above:

a. Failure to inspect the condition and safety of said drum prior to its transportation;

b. Transporting, permitting and facilitating the transfer of the said drum when said
Defendants knew or should have known that the fiber materials used in the
construction of said drum could be easily punctured which would allow the escape
of its contents consisting of the ultrahazardous, abnormally dangerous and toxic
chemicals;

c. Failing to properly place, inspect, maintain, repair or reconstruct the drums in order
to prevent the possibility of any puncture to said drums and the release of their toxic,
hazardous and abnormally dangerous chemicals;

d. Failing to safely load said drum for transport;

e. Failing to properly place, inspect, maintain and/or repair the drums in order to

prevent the possibility of any puncture to said drums and the release of their toxic,
Case 5:19-cv-05398-JLS Document 22 Filed 03/03/20 Page 61 of 68

hazardous and abnormally dangerous chemicals;

f. Failing to safely transport, secure and load said drum when said Defendants knew or
should have known of the dangerous and harmful effects of the contents of said
drum should it be punctured and expel the said toxic, ultrahazardous, abnormally
dangerous and toxic chemicals;

g. Handling, using and transporting said drum containing the said highly toxic,
ultrahazardous and abnormally dangerous chemical when said Defendants knew or
should have known of its defective construction and the propensity and risk of said
drum being punctured;

h. Failing to properly document and label the said defective and unsafe drums of the
great dangers of puncture, especially when their contents contained ultrahazardous,
abnormally dangerous and toxic chemicals;

i. Failing to notify and warn the subsequent users, handlers and transporters of said
drums of the danger of puncture which would cause the escape of its ultrahazardous,
abnormally dangerous and toxic chemicals;

j. Failing to properly notify and warn the subsequent users, handlers and transporters
of said drums of the harmful and dangerous risks and consequences to persons who
might be exposed to, inhale or ingest the ultrahazardous, abnormally dangerous and
toxic chemicals should the drum be punctured;

k. Failing to properly document, warn, and advise those persons who may be in the
nearby vicinity of said drums of the dangerous risk or possibility of the puncture of
said drums which would allow the expulsion of the contents thereof;

1. Failing to conform to the Dangerous Goods Regulations set forth by the
Case 5:19-cv-05398-JLS Document 22 Filed 03/03/20 Page 62 of 68

International Air Transport Association (IATA) rules and regulations;

m. Failing to comply with all relevant Federal, State and International codes, laws,
rules, regulations, and industry standards which are relevant to this matter;

n. Failing to exercise reasonable care in the use, construction, packaging, labeling,
handling, transport, securing and loading of the said drum containing the toxic,
ultrahazardous, and abnormally dangerous chemicals;

o. Failing to properly train, instruct, and provide necessary information and guidelines
to its employees on the proper way or method of using, handling, inspecting,
securing and transporting said drums;

p. Failing to properly inspect, transport, handle and load the aforesaid drums;

q. Failure to safely secure the aforesaid defective, unsafe and abnormally dangerous
drums onto the aforesaid pallet;

r. Failure to properly use, place and secure the wrapping, side nets and skids to ensure
that the said defective drums were safely secured on the aforesaid skid and pallet to
prevent any shifting of the said defective drums;

s. Failure to properly and safely secure the said defective drums onto the skid and
pallet;

t. Asa result of its dangerous, reckless and outrageous failures as above set forth said
Defendants caused the said drum to be punctured;

u. Asa result of the dangerous, reckless and outrageous failures of said Defendants as
above set forth, the said punctured drum caused the escape of its highly toxic,
ultrahazardous and abnormally dangerous contents; and

v. Otherwise failed to properly and safely inspect, secure and transport the said drums
Case 5:19-cv-05398-JLS Document 22 Filed 03/03/20 Page 63 of 68

onto the aircraft.
142. Asaresult of aforesaid conduct of said Defendants, Plaintiff, Keturah Winters, was
caused to sustain the serious and permanent disabling injuries and other damages set forth above.

WHEREFORE, Plaintiffs, Keturah Winters and Eric Winters, demand judgment against
Defendants John Doe 1-10/ ABC Corporations 1-10 and all other Defendants, jointly and severally,
in an amount in excess of Fifty Thousand Dollars ($50,000.00) in compensatory and punitive
damages, plus damages pursuant to Pa. R.C.P. 238, interest and costs, and brings this action to
recover the same.

COUNT XVI -— KETURAH WINTERS v. DEFENDANTS, JOHN DOE 1-10/ ABC
CORPORATIONS 1-10 STRICT LIABILITY OF DEFENDANTS

143. All of the above allegations are incorporated herein by reference and made a part
hereof as if set forth in full.

144. As a result of their abnormally dangerous activity set forth in all of Plaintiff's
preceding allegations herein, Defendants John Doe 1-10/ ABC Corporations 1-10 are strictly liable
to Plaintiff, Keturah Winters, under the Restatement of Torts (Second) including, but not limited to,
Sections 519 and 520 as follows:

a. Said Defendants are engaged in the business of manufacturing, possessing, using,
selling, transferring, transporting, distributing, handling and loading of chemicals
known as Alcosphere Lavender Meadows, a chemical which is toxic, ultrahazardous
and dangerous;

b. The drum set forth above which was punctured contained the aforesaid chemical
known as Alcosphere Lavender Meadows;

c. Said Defendants facilitated the transfer of said defective drum and failed to properly
Case 5:19-cv-05398-JLS Document 22 Filed 03/03/20 Page 64 of 68

inspect the aforesaid drum before transporting, securing, prepare it for loading and
loading onto the aforesaid aircraft;

d. The danger of puncture to the drum containing the toxic, ultrahazardous and
dangerous chemical Alcosphere Lavender Meadows during its transport and loading
was foreseeable;

e. Said Defendants failed to properly document and label said drum of its toxic,
ultrahazardous and dangerous contents;

f. Said Defendants failed to undertake proper precautions to safely load, transport and
secure said drum;

g. Said Defendants failed to properly train, instruct and provide necessary information
and guidelines to its employees on the proper way or method of using, handling,
transporting, inspecting, securing and loading said drums;

h. Said Defendants knew or should have known that the aforesaid drum containing the
aforesaid toxic, ultrahazardous and dangerous chemical was unsafe and improper for
transport and loading in that it could be easily punctured and lead to the expulsions
of the aforesaid contents;

i. Said Defendants knew or should have known that the drums it transported, secured
and loaded, were built and composed of faulty materials which could easily be
punctured and lead to the expulsion of the toxic, hazardous and dangerous chemicals
stored therein;

j. Said Defendants failed to properly warn and advise those persons who may be in the
nearby vicinity of said drums of the dangerous risk or possibility of the puncture of

said drums which would allow the expulsion of the contents thereof;
Case 5:19-cv-05398-JLS Document 22 Filed 03/03/20 Page 65 of 68

k. Said Defendants knew or should have known of the existence of a high degree of
risk of harm to persons such as Plaintiff, Keturah Winters, as a result of its activity
herein;

1. Said Defendants knew or should have known that the harm to Plaintiff, Keturah
Winters, would be great;

m. Said Defendants knew or should have known of the risk of puncture to the said drum
and inappropriateness of its aforesaid activity in the securing and loading of said
drum;

n. Failing to conform to the Dangerous Goods Regulations set forth by the
International Air Transport Associations (IATA) rules and regulations;

o. Failing to comply with all relevant Federal, State and International codes, laws,
rules, regulations, and industry standards which are relevant to this matter;

p. Failing to properly inspect, transport, handle and transport the aforesaid drums;

q. Failure to safely secure the aforesaid defective, unsafe and abnormally dangerous
drums onto the aforesaid pallet;

r. Failure to properly use, place and secure the wrapping, side nets and skids to ensure
that the said defective drums were safely secured on the aforesaid skid and pallet to
prevent any shifting of the said defective drums;

s. Failure to properly and safely secure the said defective drums onto the skid and
pallet;

t. As aresult of its dangerous, reckless and outrageous failures as above set forth, said
Defendants caused the said drum to be punctured;

u. As a result of the dangerous, reckless and outrageous failures of said Defendants as
Case 5:19-cv-05398-JLS Document 22 Filed 03/03/20 Page 66 of 68

above set forth, the said punctured drum caused the escape of its highly toxic,
ultrahazardous and abnormally dangerous contents;

v. Otherwise failed to properly and safely inspect, secure and transport the said drums
onto the aircraft;

w. The value to the community of the chemical described herein which is a surfactant (a
fragrant and/or powder which goes into pain) is greatly outweighed by its dangerous
attributes.

145. The drum and its contents set forth above were in defective condition as: (1) the
danger contained therein is unknowable and unacceptable to the average or ordinary consumer;
and/or (2) a reasonable person would conclude that the probability and seriousness of the harm
caused by the product outweigh the burden or costs of taking precautions.

146. By reason of said Defendants’ reckless conduct and their willful and intentional
failure to conform to their obligations and duties under the Restatement of the Law of Torts
(second), including, but not limited to Sections 519 and 520, as aforesaid, Plaintiff, Keturah
Winters, was caused to sustain the serious and permanently disabling personal injuries and other
damages set forth above.

147. Defendants, John Doe 1-10/ ABC Corporations 1-10 by engaging in the aforesaid
abnormally dangerous, hazardous and/or ultrahazardous activities are strictly liable to Plaintiff,
Keturah Winters, without regard to their negligent, reckless or willful conduct for all damages and

injuries sustained by Plaintiff, even if they had exercised the utmost care to prevent the harm.

WHEREFORE, Plaintiffs, Keturah Winters and Eric Winters, demand judgment against

Defendants, John Doe 1-10/ ABC Corporations 1-10 and all other Defendants, jointly and
Case 5:19-cv-05398-JLS Document 22 Filed 03/03/20 Page 67 of 68

severally, in an amount in excess of Fifty Thousand Dollars ($50,000.00) in compensatory and
punitive damages, plus damages pursuant to Pa. R.C.P. 238, interest and costs, and brings this

action to recover the same.

LOSS OF CONSORTIUM
PLAINTIFF, ERIC WINTERS V. ALL DEFENDANTS

148. Plaintiff, Eric Winters, incorporates by reference and makes a part hereof, all of
the preceding paragraphs of this Complaint as though the same were set forth at length herein.

149. Plaintiff, Eric Winters, at all times material hereto was and is the husband of
Wife-Plaintiff, Keturah Winters.

150. By reason of the aforesaid, Husband-Plaintiff has been deprived of the society,
companionship, comfort and consortium of Wife-Plaintiff and may be deprived of the same for
an indefinite period of time in the future.

151. By reason of the aforesaid, Husband-Plaintiff has been obliged to expend various
sums of money in an effort to treat and cure Wife-Plaintiff of the injuries she sustained in the
aforesaid incident and in addition, Husband-Plaintiff may be obliged in the future to expend
additional sums of money in an effort to treat and cure Wife-Plaintiff of the injuries she sustained
in the aforesaid incident.

WHEREFORE, Plaintiffs, Keturah Winters and Eric Winters, demand judgment against
Defendants, John Doe 1-10/ ABC Corporations 1-10 and all other Defendants, jointly and

severally, in an amount in excess of Fifty Thousand Dollars ($50,000.00) in compensatory and
Case 5:19-cv-05398-JLS Document 22 Filed 03/03/20 Page 68 of 68

punitive damages, plus damages pursuant to Pa. R.C.P. 238, interest and costs, and brings this

action to recover the same.

SALTZ MONGELUZZI & BENDESKY, P.C.

Larry Bendess y (PAID Loctite —
Adam J. nf tano (PA ID No. 8526
Robert W. Zimmerman (PA ID No. 208410)
Jordan L. Howell (PA ID No. 317159)
One Liberty Place
1650 Market Street, 52nd Floor
Philadelphia, PA 19103
(215) 496-8282
Attorneys for Plaintiffs

SCHWARZ & SCHWARZ, P.C.

BY: (awk Showy — -

DANIEL A. SCHWARZ (PA ID No. 60180)
Attorney for Plaintiffs
